Exhibit 10.1

 

 

 

 

         Published CUSIP Numbers:          Deal:    20451UAD7          Revolver:
   20451UAE5          Term Loan:    20451UAF2

CREDIT AGREEMENT

Dated as of June 6, 2014

among

COMPASS GROUP DIVERSIFIED HOLDINGS LLC,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

SUNTRUST BANK,

as Syndication Agent,

TD BANK N.A.,

U.S. BANK NATIONAL ASSOCIATION

and

UNION BANK, N.A.,

as Co-Documentation Agents

Arranged By:

BANK OF AMERICA MERRILL LYNCH,

SUNTRUST ROBINSON HUMPHREY, INC.,

TD SECURITIES (USA) LLC

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers,

and

BANK OF AMERICA MERRILL LYNCH

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      39   

1.03

  Accounting Terms; Changes in GAAP; Calculation of Financial Covenants on a Pro
Forma Basis      40   

1.04

  Rounding      41   

1.05

  Times of Day; Rates      41   

1.06

  Letter of Credit Amounts      41   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     41   

2.01

  Revolving Loans and Term Loan      41   

2.02

  Borrowings, Conversions and Continuations of Loans      46   

2.03

  Letters of Credit      47   

2.04

  Swing Line Loans      56   

2.05

  Prepayments      59   

2.06

  Termination or Reduction of Aggregate Revolving Commitments      61   

2.07

  Repayment of Loans      62   

2.08

  Interest      62   

2.09

  Fees      63   

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     63   

2.11

  Evidence of Debt      64   

2.12

  Payments Generally; Administrative Agent’s Clawback      64   

2.13

  Sharing of Payments by Lenders      66   

2.14

  Cash Collateral      67   

2.15

  Defaulting Lenders      67   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     70   

3.01

  Taxes      70   

3.02

  Illegality      74   

3.03

  Inability to Determine Rates      75   

3.04

  Increased Costs      75   

3.05

  Compensation for Losses      76   

3.06

  Mitigation of Obligations; Replacement of Lenders      77   

3.07

  Survival      77   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     78   

4.01

  Conditions of Effectiveness      78   

4.02

  Conditions to all Credit Extensions      80   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     81   

5.01

  Existence, Qualification and Power      81   

5.02

  Authorization; No Contravention      81   

5.03

  Governmental Authorization; Other Consents      81   

5.04

  Binding Effect      82   

5.05

  Financial Statements; No Material Adverse Effect      82   

5.06

  Litigation      83   

5.07

  No Default      83   

5.08

  Ownership of Property      83   

5.09

  Environmental Compliance      83   

5.10

  Insurance      84   

 

i



--------------------------------------------------------------------------------

5.11

  Taxes      84   

5.12

  ERISA Compliance      84   

5.13

  Subsidiaries      85   

5.14

  Margin Regulations; Investment Company Act      85   

5.15

  Disclosure      86   

5.16

  Compliance with Laws      86   

5.17

  Intellectual Property; Licenses, Etc.      86   

5.18

  Solvency      86   

5.19

  Business Locations; Taxpayer Identification Number      87   

5.20

  OFAC; PATRIOT Act; Anti-Corruption Laws      87   

5.21

  Labor Matters      87   

5.22

  Related Agreements      87   

ARTICLE VI AFFIRMATIVE COVENANTS

     88   

6.01

  Financial Statements      88   

6.02

  Certificates; Other Information      90   

6.03

  Notices      92   

6.04

  Payment of Taxes      93   

6.05

  Preservation of Existence, Etc.      93   

6.06

  Maintenance of Properties      93   

6.07

  Maintenance of Insurance      93   

6.08

  Compliance with Laws      94   

6.09

  Books and Records      94   

6.10

  Inspection Rights      94   

6.11

  Use of Proceeds      95   

6.12

  Pledged Assets      95   

6.13

  Maintenance of Ratings      95   

6.14

  Further Assurances      96   

6.15

  Compliance With Environmental Laws      96   

6.16

  Deposit and Securities Accounts      96   

ARTICLE VII NEGATIVE COVENANTS

     96   

7.01

  Liens      96   

7.02

  Investments      98   

7.03

  Indebtedness      99   

7.04

  Fundamental Changes      100   

7.05

  Dispositions      101   

7.06

  Restricted Payments      102   

7.07

  Business Activities      104   

7.08

  Transactions with Affiliates      105   

7.09

  Burdensome Agreements      105   

7.10

  Use of Proceeds      105   

7.11

  Financial Covenants      106   

7.12

  Subordinated Indebtedness      106   

7.13

  Organization Documents; Related Agreements; Etc.      106   

7.14

  Ownership of Subsidiaries      107   

7.15

  Sanctions      108   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     108   

8.01

  Events of Default      108   

8.02

  Remedies Upon Event of Default      110   

8.03

  Application of Funds      111   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX ADMINISTRATIVE AGENT

     112   

9.01

  Appointment and Authority      112   

9.02

  Rights as a Lender      112   

9.03

  Exculpatory Provisions      112   

9.04

  Reliance by Administrative Agent      113   

9.05

  Delegation of Duties      114   

9.06

  Resignation of Administrative Agent      114   

9.07

  Non-Reliance on Administrative Agent and Other Lenders      115   

9.08

  No Other Duties; Etc.      116   

9.09

  Administrative Agent May File Proofs of Claim; Credit Bidding      116   

9.10

  Collateral Matters      117   

9.11

  Secured Cash Management Agreements and Secured Hedge Agreements      117   

ARTICLE X MISCELLANEOUS

     118   

10.01

  Amendments, Etc.      118   

10.02

  Notices; Effectiveness; Electronic Communications      121   

10.03

  No Waiver; Cumulative Remedies; Enforcement      122   

10.04

  Expenses; Indemnity; Damage Waiver      123   

10.05

  Payments Set Aside      125   

10.06

  Successors and Assigns      125   

10.07

  Treatment of Certain Information; Confidentiality      130   

10.08

  Right of Setoff      130   

10.09

  Interest Rate Limitation      131   

10.10

  Counterparts; Integration; Effectiveness      131   

10.11

  Survival of Representations and Warranties      131   

10.12

  Severability      132   

10.13

  Replacement of Lenders      132   

10.14

  Governing Law; Jurisdiction; Etc.      133   

10.15

  Waiver of Jury Trial      134   

10.16

  No Advisory or Fiduciary Responsibility      134   

10.17

  Electronic Execution of Assignments and Certain Other Documents      134   

10.18

  USA PATRIOT Act Notice      135   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.1

   Approved Professionals

1.2

   Existing Qualifying Control Agreements

2.01

   Commitments and Applicable Percentages

2.03

   Existing Letters of Credit

5.13

   Subsidiaries

5.17

   IP Rights

5.19-1

   Locations of Real Property

5.19-2

   Location of Chief Executive Office, Taxpayer Identification Number, Etc.

7.01

   Liens Existing on the Closing Date

7.02

   Investments Existing on the Closing Date

7.03

   Indebtedness Existing on the Closing Date

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

A

   Form of Loan Notice

B

   Form of Swing Line Loan Notice

C

   Form of Note

D

   Form of Compliance Certificate

E

   Form of Assignment and Assumption

F

   Forms of U.S. Tax Compliance Certificates

G

   Form of Secured Party Designation Notice

H

   Form of Availability Certificate

I

   Form of Letter of Credit Report

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of June 6, 2014 among COMPASS GROUP
DIVERSIFIED HOLDINGS LLC, a Delaware limited liability company (the “Borrower”),
the Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either
(a) all or any substantial portion of the property of, or a line of business,
division or operating group of, another Person or (b) at least a majority of the
Voting Equity Interests of another Person, in each case whether or not involving
a merger or consolidation with such other Person.

“Acquisition Subsidiary” has the meaning specified in Section 7.14.

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“Adjusted Working Capital” means the remainder of (a) the consolidated current
assets of the Borrower and the Subsidiaries (other than Subsidiary Outside
Companies), as determined in accordance with GAAP, minus, in each case to the
extent included in such consolidated current assets, (i) the amount of cash and
Cash Equivalents and (ii) assets from discontinued operations, minus (b) the
consolidated current liabilities of the Borrower and the Subsidiaries (other
than Subsidiary Outside Companies), as determined in accordance with GAAP,
minus, in each case to the extent included in such consolidated current
liabilities, (i) Indebtedness, (ii) obligations in respect of discontinued
operations and (iii) unrealized mark-to-market liabilities under Swap Contracts.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Advanced Circuits” means Compass AC Holdings, Inc., a Delaware corporation.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Closing Date is FOUR HUNDRED MILLION DOLLARS ($400,000,000).

“Agreement” means this Credit Agreement.

“All-In-Yield” means, with respect to any term loan facility (including the Term
Loan and any Incremental Term Facility), the weighted average yield to maturity
with respect to such term loan facility which shall take into account interest
rate margins and any interest rate floors or similar devices, and shall be
deemed to include any original issue discount and any fees (other than facility
arrangement, structuring, underwriting or other closing fees and expenses not
paid for the account of, or distributed to, all Lenders providing such term loan
facility) paid or payable to such Lenders in connection with such term loan
facility, in each case, as reasonably determined by the Administrative Agent in
a manner consistent with customary financial practice based on the Weighted
Average Life of such term loan facility, commencing from the borrowing date of
such term loan facility and assuming that the interest rate (including the
Applicable Rate) for such term loan facility in effect on such borrowing date
(after giving effect to the Indebtedness incurred in connection with such term
loan facility) shall be the interest rate for the entire Weighted Average Life
of such term loan facility.

“Allocation Interests” has the meaning assigned to such term in the Borrower LLC
Agreement.

“Allocation Member” has the meaning assigned to such term in the Borrower LLC
Agreement.

“Allocation Member Distributions” means distributions payable to the Allocation
Member pursuant to and in accordance with the provisions of Section 5.2 of the
Borrower LLC Agreement upon either (i) a Disposition of a Subsidiary that is
permitted by Section 7.05 of this Agreement or (ii) with respect to each
Subsidiary, the election by the Allocation Member on or after the date that is
five (5) years after the date on which Borrower acquired a controlling interest
in such Subsidiary and at a time when no Event of Default has occurred and is
continuing to receive a distribution in respect thereof and, to the extent
incremental federal and state income taxes of the Allocation Member then due and
owing in respect of such distributions and other allocations of Borrower’s
income pursuant to the Borrower LLC Agreement exceed such distributions, in the
amount of such excess.

“American Furniture” means AFM Holding Corporation, a Delaware corporation.

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments, (b) with respect to such Lender’s portion of the
outstanding Term Loan at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of the Term Loan held by such
Lender at such time and (c) with respect to such Lender’s portion of any

 

2



--------------------------------------------------------------------------------

outstanding Incremental Term Facility at any time, the percentage (carried out
to the ninth decimal place) of the outstanding principal amount of the term loan
held by such Lender under such Incremental Term Facility at such time. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto or in any documentation executed by
such Lender pursuant to Section 2.01(c), as applicable. The Applicable
Percentages shall be subject to adjustment as provided in Section 2.15.

“Applicable Rate” means (a) with respect to the Term Loan, 3.25% per annum in
the case of Eurodollar Rate Loans and 2.25% per annum in the case of Base Rate
Loans, and (b) with respect to Revolving Loans, Swing Line Loans, Letter of
Credit Fees and the Commitment Fee, the following percentages per annum, based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing
Tier

  

Consolidated

Leverage Ratio

   Eurodollar Rate
Loans     Base Rate Loans     Letter of Credit
Fee     Commitment
Fee   1    < 1.00:1.0      2.00 %      1.00 %      2.00 %      0.45 %  2   

> 1.00:1.0 but

< 1.75:1

     2.25 %      1.25 %      2.25 %      0.50 %  3   

> 1.75:1.0 but

< 2.75:1.0

     2.50 %      1.50 %      2.50 %      0.50 %  4    > 2.75:1.0      2.75 %   
  1.75 %      2.75 %      0.60 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Revolving Lenders, Pricing Tier 4 shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the first
Business Day immediately following the date on which such Compliance Certificate
is delivered in accordance with Section 6.02(b) whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate. The Applicable Rate in effect from the
Closing Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 6.02(b)
for the fiscal quarter ending September 30, 2014 shall be determined based upon
Pricing Tier 3. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Professional” means any Person identified on Schedule 1.1 or otherwise
approved by the Administrative Agent.

“Arnold Magnetics” means Arnold Magnetic Technologies Holdings Corporation, a
Delaware corporation.

 

3



--------------------------------------------------------------------------------

“Arrangers” means Bank of America (or any of its designated Affiliates),
SunTrust Robinson Humphrey, Inc., TD Securities (USA) LLC and U.S. Bank National
Association, in their capacities as joint lead arrangers, and Bank of America
(or any of its designated Affiliates) and SunTrust Robinson Humphrey, Inc., in
their capacities as joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any capital lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease, and (c) in
respect of any Securitization Transaction, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

“Auto Borrow Agreement” has the meaning specified in Section 2.04(g).

“Availability means (a) with respect to an Existing Portfolio Company, the least
of (i) the product of (x) the Portfolio Company EBITDA of such Existing
Portfolio Company for the twelve month period ending on the last day of the
month for which financial statements regarding such Existing Portfolio Company
have been most recently delivered to the Administrative Agent in accordance with
the terms of this Agreement times (y) 2.75; (ii) the sum of (x) the principal
balance of the Qualified Intercompany Debt owing by such Existing Portfolio
Company to the Borrower plus (y) the positive sum (if any) of the product of
(I) 2.75 minus a fraction, the numerator of which shall be the principal balance
of the Qualified Intercompany Debt owing by such Existing Portfolio Company to
the Borrower and the denominator of which shall be the Portfolio Company EBITDA
of such Existing Portfolio Company for the twelve month period ending on the
last day of the month for which financial statements regarding such Existing
Portfolio Company have been most recently delivered to the Administrative Agent
in accordance with the terms of this Agreement times (II) the amount of
Compass-Owned EBITDA with respect to such Existing Portfolio Company; and
(iii) for any Existing Portfolio Company that is a Disqualified Portfolio
Company, zero; and (b) with respect to any New Portfolio Company, the least of
(i) the product of (x) the Portfolio Company EBITDA of such New Portfolio
Company for the twelve month period ending on the last day of the month for
which financial statements regarding such New Portfolio Company have been most
recently delivered to the Administrative Agent in accordance with the terms of
this Agreement times (y) 1.75; (ii) the sum of (x) the principal balance of the
Qualified Intercompany Debt owing by such New Portfolio Company to the Borrower
plus (y) the positive sum (if any) of the product of (I) 1.75 minus a fraction,
the numerator of which shall be the principal balance of the Qualified
Intercompany Debt owing by such New Portfolio Company to the Borrower and the
denominator of which shall be the Portfolio Company EBITDA of such New Portfolio
Company for the twelve month period ending on the last day of the month for
which financial statements regarding such New Portfolio Company have been most

 

4



--------------------------------------------------------------------------------

recently delivered to the Administrative Agent in accordance with the terms of
this Agreement times (II) the amount of Compass-Owned EBITDA with respect to
such New Portfolio Company; and (iii) for any New Portfolio Company that is a
Disqualified Portfolio Company, zero. It is agreed and understood that the
Availability for any Portfolio Company shall in no event be less than zero.

“Availability Certificate means a certificate substantially in the form of
Exhibit H.

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuers to make L/C
Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Expenses” means all cash expenses of the Borrower, and all cash
expenses of the Trust reimbursed or otherwise funded by the Borrower, in each
case excluding fees paid to the Manager and permitted hereunder.

“Borrower LLC Agreement” means that certain Fourth Amended and Restated
Operating Agreement of Borrower dated as of December 1, 2012, as in effect on
the date hereof or as modified in compliance with the provisions hereof.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Borrowing Availability” means, as of any date of determination, an amount equal
to the lesser of (a) the Aggregate Revolving Commitments as of such date and
(b) the result of (i) Combined Eligible Availability as of such date minus
(ii) Consolidated Net Indebtedness as of such date (excluding the Outstanding
Amount of Loans and L/C Obligations).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

5



--------------------------------------------------------------------------------

“CamelBak” means CamelBak Acquisition Corp., a Delaware corporation.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any Lender) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement with the Borrower or any Subsidiary provided that (a) at
the time such Person enters into such Cash Management Agreement, such Person is
a Lender or an Affiliate of a Lender or (b) such Cash Management Agreement
exists on the Closing Date and such Person is a Lender or an Affiliate of a
Lender on the Closing Date.

“CFC” means a “controlled foreign corporation” under Section 957 of the Internal
Revenue Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental

 

6



--------------------------------------------------------------------------------

Authority; provided, that, notwithstanding anything herein to the contrary,
(i) the Dodd Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of Voting Stock of the Trust representing 35% or more of the
combined voting power of all Voting Stock of the Trust (or, after the
consummation of a Permitted Trust Merger, of Voting Stock of the Borrower
representing 35% or more of the combined voting power of all Voting Stock of the
Borrower) on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c) the Trust shall cease to directly own and control 100% of each class of the
outstanding Equity Interests of the Borrower (other than the Allocation
Interests and other than to the extent resulting from a Permitted Trust Merger)
or shall pledge the Equity Interests in the Borrower owned by the Trust to any
Person;

(d) either (i) the Manager ceases to be the manager under the Management Fee
Agreement and a successor acceptable to the Administrative Agent is not promptly
appointed or (ii) the Management Fee Agreement ceases to be in full force and
effect in accordance with its terms in effect as of the Closing Date in any
material respect;

(e) the common Equity Interests in the Trust (or, after the consummation of a
Permitted Trust Merger, in the Borrower) cease to be publicly traded; or

 

7



--------------------------------------------------------------------------------

(f) there occurs a “change of control” (or any other defined term having a
similar purpose) as defined in the documents governing any other Indebtedness of
the Borrower, the outstanding principal amount of which exceeds the Threshold
Amount.

“Closing Date” means the date hereof.

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

“Collateral Documents” means a collective reference to the Security Agreement,
the Management Fee Subordination Agreement and each other security document as
may be executed and delivered by the Borrower pursuant to the terms of
Section 6.12 or any of the Loan Documents.

“Combined Eligible Availability” means, at any time, the sum of (a) the Fox
Availability at such time plus (b) the lesser of (i) the sum of (x) the combined
total of the Availability for each Existing Portfolio Company at such time plus
(y) the combined total of the Availability for each New Portfolio Company at
such time and (ii) the aggregate principal balance of the Qualified Intercompany
Debt then outstanding; provided, that if the aggregate amount of the Combined
Eligible Availability attributable to any one Portfolio Company, or any group of
Portfolio Companies operating in the same business industry, exceeds 40% with
respect to Portfolio Companies other than American Furniture or 35% with respect
to American Furniture, then any such excess amounts shall be excluded from the
amount of Combined Eligible Availability (provided, that Required Revolving
Lenders may, in their reasonable credit judgment, elect to require that
Portfolio Companies arising after the Closing Date be assigned a concentration
level of 35% percent instead of 40%, such election, if made, to occur at the
time of and in connection with such Portfolio Company first attaining such
status hereunder).

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender,
the Term Loan Commitment of such Lender and/or any Incremental Facility
Commitment of such Lender.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.).

“Compass-Owned EBITDA” means, with respect to any Portfolio Company, the product
of (i) the Portfolio Company EBITDA of such Portfolio Company for the twelve
month period ending on the last day of the month for which financial statements
regarding such Portfolio Company have been most recently delivered to the
Administrative Agent in accordance with the terms of this Agreement times
(ii) the percentage of the equity interests in such Portfolio Company that are
directly or indirectly owned and controlled by the Borrower (on a primary
basis).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries (other than Subsidiary Outside Companies) on a consolidated
basis, all capital expenditures, as determined in accordance with GAAP, but
excluding (a) expenditures made in connection with the replacement, substitution
or restoration of assets to the extent financed with (i) insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored,

 

8



--------------------------------------------------------------------------------

(ii) cash awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced or (iii) cash proceeds of Dispositions
that are reinvested in accordance with this Agreement and (b) expenditures made
to fund the purchase price for assets acquired in a Permitted Eligible
Acquisition or a Permitted Ineligible Acquisition.

“Consolidated EBITDA” means, for any period, the remainder of (i) the sum of
(x) the combined total of the Portfolio Company EBITDA for each Existing
Portfolio Company for such period plus (y) the combined total of the Portfolio
Company EBITDA for each New Portfolio Company for such period, minus (ii) for
each Portfolio Company, the positive amount, if any, of Net Income Attributable
to Non-Controlling Interests for such period.

“Consolidated Excess Cash Flow” means, for any period, the remainder of (a) the
sum of (i) Consolidated EBITDA for such period, plus (ii) any net decrease in
Adjusted Working Capital during such period, minus (b) the sum, without
duplication, of (i) Consolidated Scheduled Funded Debt Payments for such period,
plus (ii) cash payments in respect of Consolidated Capital Expenditures for such
period (other than Consolidated Capital Expenditures financed with non-revolving
Indebtedness (other than Loans) or with the proceeds of equity issuances), plus
(iii) all federal, state, local and foreign income taxes paid or payable in cash
by the Borrower and the Subsidiaries (other than Subsidiary Outside Companies),
and (without duplication) tax distributions described in Section 7.06(c), during
such period, plus (iv) the cash portion of Consolidated Interest Charges for
such period, plus (v) Management Fees paid in cash during such period to the
extent permitted under Section 7.06 and added back in the calculation of
Consolidated EBITDA, plus (vi) any net increase in Adjusted Working Capital
during such period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the remainder for such period of
(i) Consolidated EBITDA minus (ii) the sum of all income taxes paid or payable
in cash by the Borrower and the Subsidiaries (other than Subsidiary Outside
Companies), and (without duplication) tax distributions described in
Section 7.06(c), minus (iii) all Consolidated Capital Expenditures minus
(iv) the aggregate amount of Management Fees paid in cash by the Borrower and/or
the Portfolio Companies pursuant to the Management Fee Documents minus
(v) Borrower Expenses to (b) the sum for such period of (i) Consolidated
Interest Charges accrued for such period and paid or payable in cash at any time
(excluding in all instances any interest paid in kind), plus (ii) Consolidated
Scheduled Funded Debt Payments for such period.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries (other than Subsidiary Outside Companies) on a consolidated
basis.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries (other than Subsidiary Outside Companies) on a consolidated basis,
the sum of (a) all interest, premium payments, debt discounts, fees and other
charges in connection with borrowed money (including capitalized interest but
excluding any unrealized mark-to-market gains or losses arising under Swap
Contracts) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP (net of interest
income of the Borrower and excluding interest expense of the Portfolio Companies
in respect of Qualified Intercompany Debt), plus (b) the portion of rent expense
with respect to such period under capital leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Lease
Obligations with respect to such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Net Indebtedness as of such date to (b) Consolidated EBITDA
for the twelve-month period of the Borrower most recently ended.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any Person (as used in this
definition, the “primary Person”) for any period, the consolidated net income
(or loss) of such Person for such period, excluding (a) any gains or non-cash
losses from Dispositions, (b) any extraordinary gains or extraordinary non-cash
losses, (c) any gains or non-cash losses from discontinued operations, (d) the
net income of any Subsidiary of the primary Person during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period, except that the primary Person’s equity in any
net loss of any such Subsidiary for such period shall be included in determining
Consolidated Net Income for the primary Person, and (e) any income (or loss) for
such period of any Person that is not a Subsidiary of the primary Person, except
that the primary Person’s equity in the net income of any such other Person for
such period shall be included in Consolidated Net Income up to the aggregate
amount of cash actually distributed by such other Person during such period to
the primary Person or a Subsidiary of the primary Person as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary of the primary Person, such Subsidiary is not precluded from further
distributing such amount to the primary Person as described in clause (d) of
this definition).

“Consolidated Net Indebtedness” means Consolidated Funded Indebtedness (other
than Qualified Intercompany Debt and Indebtedness described in clauses (d) and
(i) of the definition of “Indebtedness” herein unless such Indebtedness is
reflected on the balance sheet of the Borrower as a liability in accordance with
GAAP or, in the case of any Earn Out Obligations, if such Earn Out Obligations
have become due and payable), net of all cash and Cash Equivalents of the
Borrower on deposit in an account that is with the Administrative Agent or is
subject to a Qualifying Control Agreement; provided, that, in no event shall
Consolidated Net Indebtedness be less than $0 for any purpose under this
Agreement. For the avoidance of doubt, for purposes of calculating Borrowing
Availability at the time of any Borrowing of Revolving Loans, Indebtedness
described in clause (d) of the definition of “Indebtedness” herein shall not be
included in Consolidated Net Indebtedness to the extent such Indebtedness is
repaid with the proceeds of such Revolving Loans substantially concurrently with
such Borrowing.

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness. For purposes of this
definition, “scheduled payments of principal” (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period, (b) shall be deemed to include the Attributable Indebtedness and
(c) shall not include any voluntary or mandatory prepayments or any payments of
principal of Revolving Loans or Qualified Intercompany Debt.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors, managing
general partners or the equivalent.

 

10



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(d)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

11



--------------------------------------------------------------------------------

“Designated Exchange” has the meaning specified in the definition of “Fox
Availability”.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property (including the Equity Interests of any Subsidiary)
by the Borrower or any Subsidiary (other than any Subsidiary Outside Company),
including any Sale and Leaseback Transaction and any sale, assignment, transfer
or other disposal, with or without recourse, of any notes or accounts receivable
or any rights and claims associated therewith, but excluding (a) the disposition
of inventory in the ordinary course of business; (b) the disposition of
machinery and equipment no longer used or useful in the conduct of business of
the Borrower and its Subsidiaries in the ordinary course of business; (c) the
disposition of property to the Borrower or by a Subsidiary to any Subsidiary
(other than any Subsidiary Outside Company); (d) the disposition of accounts
receivable in connection with the collection or compromise thereof;
(e) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries;
(f) the sale or disposition of Cash Equivalents for fair market value; (g) any
Recovery Event; and (h) any sale of Fox Common Equity by the Borrower for the
per share price of Fox Common Equity at such time on the Designated Exchange,
the net proceeds of which are actually used to purchase or redeem preferred
stock in a Portfolio Company as described in and permitted by
Section 7.06(h)(ii).

“Disqualified Portfolio Company” means, as of any date, a Portfolio Company
(a) that is not Solvent, (b) in respect of which any of the events described in
Section 8.01(f) or Section 8.01(g)(i) has occurred or (c) that is in payment
default under an Intercompany Debt Document where such payment default has
continued unremedied for a period of at least 60 days.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. For purposes of determining the aggregate
consideration paid for an Acquisition at the time of such Acquisition and for
purposes of Section 7.03(i), the amount of any Earn Out Obligations shall be
deemed to be the maximum amount of the earn-out payments in respect thereof as
specified in the documents relating to such Acquisition (or, if no maximum
amount is specified in such documents, the Borrower’s good faith estimate of the
maximum amount of such earn-out payments). For purposes of determining the
amount of any Earn Out Obligations to be included in the definition of Funded
Indebtedness, the amount of Earn Out Obligations shall be deemed to be the
amount, if any, that has become due and payable and remains outstanding as of
the relevant determination date and for the avoidance of doubt, shall not
include any amounts, contingent or otherwise, that are not outstanding as of
such date.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

12



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means any issuance by the Borrower or any Subsidiary of its
Equity Interests to any Person, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class of equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, (d) any issuance by the Borrower of its Equity Interests as
consideration for a Permitted Eligible Acquisition or Permitted Ineligible
Acquisition and (e) any issuance of Equity Interests from a Subsidiary to the
Borrower or another Subsidiary. The term “Equity Issuance” shall not be deemed
to include any Disposition.

“Ergo Baby” means Ergo Baby Intermediate Holding Corporation, a Delaware
corporation.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which

 

13



--------------------------------------------------------------------------------

constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Internal
Revenue Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (i) a failure by the Borrower or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules in respect of a Pension
Plan, whether or not waived, or the failure by the Borrower or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan.

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate at approximately 11:00 a.m., London
time, determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that date;

provided, that, to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding the
foregoing, for any interest calculation with respect to the Term Loan (for both
Eurodollar Rate Loans and Base Rate Loans bearing interest at a rate based on
the Eurodollar Rate) pursuant to this Agreement, the Eurodollar Base Rate shall
in no event be less than 1.00% at any time.

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Base Rate”.

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect

 

14



--------------------------------------------------------------------------------

to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan bearing interest at a rate based on the Eurodollar
Rate shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Property” means, with respect to the Borrower, (a) any owned or leased
real property which is located outside of the United States, unless requested by
the Administrative Agent or the Required Lenders, (b) unless requested by the
Administrative Agent or the Required Lenders, any IP Rights for which a
perfected Lien thereon is not effected either by filing of a Uniform Commercial
Code financing statement or by appropriate evidence of such Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office, (c) unless requested by the Administrative Agent or the
Required Lenders, any personal property (other than personal property described
in clause (b) above) for which the attachment or perfection of a Lien thereon is
not governed by the Uniform Commercial Code, (d) the Equity Interests of any
Foreign Subsidiary to the extent not required to be pledged to secure the
Obligations pursuant to Section 6.12(a), (e) any property which, subject to the
terms of Section 7.09, is subject to a Lien of the type described in
Section 7.01(i) pursuant to documents which prohibit the Borrower from granting
any other Liens in such property and (f) any leasehold interest of the Borrower
in office space.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Indebtedness” has the meaning specified in Section 4.01.

“Existing Letters of Credit” means those Letters of Credit outstanding on the
Closing Date and identified on Schedule 2.03.

“Existing Portfolio Companies” means (i) Advanced Circuits, together with its
Wholly-Owned Subsidiaries as of the Closing Date, (ii) American Furniture,
together with its Wholly-Owned Subsidiaries as of the Closing Date,
(iii) Tridien, together with its Wholly-Owned Subsidiaries as of the Closing
Date, (iv) Ergo Baby, together with its Wholly-Owned Subsidiaries as of the
Closing Date, (v) Liberty Safe, together with its Wholly-Owned Subsidiaries as
of the Closing Date, (vi) CamelBak, together with its Wholly-Owned Subsidiaries
as of the Closing Date, (vii) Arnold Magnetics, together with its Wholly-Owned
Subsidiaries as of the Closing Date, and (viii) any Target in a Permitted
Eligible Acquisition or any New Portfolio Company with respect to which, in each
case of any such Target or New Portfolio Company, a classification or
reclassification as an Existing Portfolio Company has been approved by

 

15



--------------------------------------------------------------------------------

Required Revolving Lenders in their sole discretion (it being agreed and
understood that Lenders shall make reasonable efforts to indicate their response
within fifteen (15) days of receiving a request for a classification or
reclassification of any such Target or New Portfolio Company as an Existing
Portfolio Company), in each case to the extent that any such company has become
a Subsidiary of the Borrower pursuant to a Permitted Eligible Acquisition and
remains a Subsidiary of the Borrower.

“Existing Portfolio Company Acquisition Documents” means the primary acquisition
documents governing the acquisition of any of the Existing Portfolio Companies.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated, (b) all Obligations
arising under the Loan Documents have been paid in full (other than contingent
indemnification obligations), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit that have been Cash Collateralized).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement dated April 23, 2014 between the
Borrower and Bank of America.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fox Availability” means, at any time of determination, 50% of the amount
determined by multiplying (a) the per share price of each share of Fox Common
Equity at the close of the most recent regular trading day (excluding
after-hours trading) on the NASDAQ or other major exchange where such shares are
listed that is acceptable to the Administrative Agent in its reasonable
discretion (each, a “Designated Exchange”) times (b) the number of shares of Fox
Common Equity owned by the Borrower; provided, that Fox Availability (i) shall
not exceed $75,000,000 at any time that the Borrower owns more than 35% of the
issued and outstanding Fox Common Equity, (ii) shall not exceed $50,000,000 at
any time that the Borrower owns equal to or less than 35% of the issued and
outstanding Fox Common Equity, and (iii) shall be $0 at any time that the Fox
Common Equity is not traded on a Designated Exchange.

 

16



--------------------------------------------------------------------------------

“Fox Common Equity” means the publicly-traded common Equity Interests of Fox
Factory.

“Fox Factory” means Fox Factory Holding Corp., a Delaware corporation.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person as of any date of determination,
all Indebtedness of such Person other than Indebtedness described in paragraphs
(f) and (g) of the definition of “Indebtedness” herein.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to

 

17



--------------------------------------------------------------------------------

be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract with
the Borrower or any Subsidiary provided that (a) at the time such Person enters
into such Swap Contract, such Person is a Lender or an Affiliate of a Lender or
(b) such Swap Contract exists on the Closing Date and such Person is a Lender or
an Affiliate of a Lender on the Closing Date.

“Honor Date” has the meaning set forth in Section 2.03(c).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Incremental Facilities” has the meaning specified in Section 2.01(c).

“Incremental Facility Amendment” has the meaning specified in Section 2.01(c).

“Incremental Facility Commitment” has the meaning specified in Section 2.01(c).

“Incremental Revolving Increase” has the meaning specified in Section 2.01(c).

“Incremental Term Facility” has the meaning specified in Section 2.01(c).

“Incremental Tranche A Facility Commitment” means an Incremental Facility
Commitment in respect of an Incremental Tranche A Term Facility.

“Incremental Tranche A Term Facility” means an Incremental Term Facility that
(a) satisfies each of the Incremental Tranche A Term Facility Conditions and
(b) does not satisfy each of the Incremental Tranche B Term Facility Conditions.

“Incremental Tranche A Term Facility Condition” has the meaning specified in
Section 2.01(c).

“Incremental Tranche A Term Loan” means a term loan made by a Lender to the
Borrower under an Incremental Tranche A Term Facility.

“Incremental Tranche B Term Facility” means an Incremental Term Facility that
satisfies each of the Incremental Tranche B Term Facility Conditions.

“Incremental Tranche B Term Facility Condition” has the meaning specified in
Section 2.01(c).

 

18



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

(b) all purchase money indebtedness;

(c) the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
including any Earn Out Obligations;

(e) all Attributable Indebtedness;

(f) the Swap Termination Value of any Swap Contract;

(g) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(h) all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interests, valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;

(i) without duplication, all Guarantees in respect of any of the foregoing; and

(j) all Indebtedness of the types referred to in clauses (a) through (i) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, except to the extent that such Indebtedness is
expressly made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Integration Services Fees” means fees payable by a Portfolio Company or an
Outside Company to the Manager (or an Affiliate of the Manager) in connection
with (a) an Acquisition or sale of such Portfolio Company or Outside Company
that is permitted hereunder or (b) the consummation of an add-on Acquisition by
such Portfolio Company or Outside Company that is permitted hereunder, in each
case to the extent such fees are paid within 12 months of the applicable
Acquisition or sale.

 

19



--------------------------------------------------------------------------------

“Intercompany Debt” means Indebtedness owing by a Portfolio Company or a
Subsidiary Outside Company to the Borrower.

“Intercompany Debt Document” means any agreement that governs, guarantees or
secures any Intercompany Debt.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Interim Financial Statements” means the unaudited consolidated and
consolidating financial statements of the Borrower and its Subsidiaries for the
fiscal quarter ended March 31, 2014, including balance sheets and statements of
income or operations, shareholders’ equity and cash flows.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

20



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of (i) Bank of America in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder, and (ii) US Bank National Association in its capacity as issuer of
Letters of Credit (including the Existing Letters of Credit) hereunder, or any
successor issuer of Letters of Credit hereunder. The term “L/C Issuer” when used
with respect to a Letter of Credit or the L/C Obligations relating to a Letter
of Credit shall refer to the L/C Issuer that issued such Letter of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

21



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Liberty Safe” means Liberty Safe Holding Corporation, a Delaware corporation.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan, the Term Loan or any term loan
under an Incremental Term Facility.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents, the Fee Letter, any Auto Borrow Agreement and any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 (but specifically excluding Secured Hedge Agreements
and Secured Cash Management Agreements).

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, the Term
Loan or a term loan under an Incremental Term Facility, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent).

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Fee Agreement” means that certain Fifth Amended and Restated
Management Services Agreement, dated as of July 1, 2013, by and between the
Borrower and the Manager, as may from time to time hereafter be amended as
permitted hereby.

“Management Fee Documents” means collectively, the Management Fee Agreement and
each management services agreement entered into between a Portfolio Company and
the Manager or an Affiliate of the Manager having terms whereby payments made
under such management services agreement by such Portfolio Company reduce on a
dollar-for-dollar basis the total payment obligations of the Borrower under the
Management Fee Agreement.

“Management Fee Subordination Agreement” means an agreement satisfactory to the
Administrative Agent in form and substance among the Administrative Agent and
the parties to the Management Fee Documents that subordinates the obligations of
the Borrower under the Management Fee Documents to the Obligations upon the
occurrence and continuation of an Event of Default and the commencement of an
exercise of remedies against any portion of the Collateral by the Administrative
Agent.

 

22



--------------------------------------------------------------------------------

“Management Fees” means all fees paid to Manager or an Affiliate of the Manager
pursuant to the Management Fee Documents.

“Manager” means Compass Group Management LLC, a Delaware limited liability
company.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document to
which it is a party; (c) a material impairment of the ability of the Borrower to
perform its obligations under any Loan Document to which it is a party; or (d) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document to which it is a party.

“Material Indebtedness” means (a) any Subordinated Indebtedness and (b) any
other Indebtedness (other than Indebtedness arising under the Loan Documents and
Indebtedness arising under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount.

“Maturity Date” means (a) as to the Revolving Loans, Swing Line Loans and
Letters of Credit (and the related L/C Obligations), June 6, 2019, and (b) as to
the Term Loan, June 6, 2021; provided, however, that, in each case, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of each L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the applicable L/C Issuer
in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Disposition,
Recovery Event or Equity Issuance net of (a) reasonable direct costs incurred in
connection therewith (including (i) legal, accounting and investment banking
fees, sales commissions and other professional fees, commissions and expenses,
and (ii) in the case of any Disposition, any Integration Services Fees required
to be paid to the Manager as a result of

 

23



--------------------------------------------------------------------------------

such Disposition and permitted under Section 7.06 and any Allocation Member
Distributions payable to the Allocation Member as a result of such Disposition),
(b) taxes paid or reasonably estimated by the Borrower to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements), (c) in the case of any Disposition, any portion
of such proceeds deposited in an escrow account pursuant to the documentation
relating to such Disposition (provided that such amounts shall be treated as Net
Cash Proceeds upon their release from such escrow account to the Borrower or any
Subsidiary), (d) in the case of any Disposition or any Recovery Event, the
amount necessary to retire any Indebtedness secured by a Permitted Lien (ranking
senior to (i) any Lien of the Administrative Agent, in the case of assets of
Borrower, or (ii) any Lien of the Borrower pursuant to Qualified Intercompany
Debt Documents, in the case of assets of a Subsidiary) on the related property,
and (e) in the case of a Disposition by a Subsidiary (to the extent in excess of
the then balance of the Intercompany Debt owed by such Subsidiary), the portion
of such proceeds paid to equityholders of such Subsidiary (other than the
Borrower or another Subsidiary) as a pro rata distribution at time of the
distribution of the proceeds of such Disposition by such Subsidiary to its
equityholders; it being understood that “Net Cash Proceeds” shall include any
cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by the Borrower or any Subsidiary in any
Disposition, Recovery Event or Equity Issuance.

“Net Income Attributable to Non-Controlling Interests” means, for any period,
(x) with respect to any Portfolio Company, the product of (i) the Consolidated
Net Income of such Portfolio Company for such period times (ii) the percentage
of the equity interests in such Portfolio Company on a primary basis that are
not directly or indirectly owned and controlled by the Borrower and (y) with
respect to the Portfolio Companies collectively, the combined Net Income
Attributable to Non-Controlling Interests for each Portfolio Company for such
period.

“New Portfolio Company” means (i) a Target acquired after the Closing Date by
the Borrower or any Acquisition Subsidiary as a new portfolio company pursuant
to a Permitted Eligible Acquisition or (ii) a Target acquired after the Closing
Date by an Existing Portfolio Company or any Acquisition Subsidiary as an add-on
acquisition by such Existing Portfolio Company in a Permitted Eligible
Acquisition, in each case together with, if applicable, the Acquisition
Subsidiary and the Wholly-Owned Subsidiaries of such Target and to the extent
that any such Target remains a Subsidiary of the Borrower and has not been
classified or reclassified as an Existing Portfolio Company. For the avoidance
of doubt, the New Portfolio Companies shall in all instances exclude any Outside
Companies.

“New Portfolio Company Acquisition Documents” means the primary acquisition
documents governing the acquisition of any of the New Portfolio Companies.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Subsidiary Outside Company” means an Outside Company that is not a
Subsidiary of the Borrower.

“Note” has the meaning specified in Section 2.11(a).

 

24



--------------------------------------------------------------------------------

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all obligations
of the Borrower or any Subsidiary owing to a Cash Management Bank or a Hedge
Bank in respect of Secured Cash Management Agreements or Secured Hedge
Agreements, in each case identified in clauses (a) and(b) whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outside Company” means (a) a Subsidiary of the Borrower (and not of any
Portfolio Company) acquired pursuant to a Permitted Ineligible Acquisition,
together with any Subsidiaries of such Subsidiary and any Acquisition Subsidiary
formed to consummate such Permitted Ineligible Acquisition, or (ii) a company in
which the Borrower has an ownership interest that was previously a Portfolio
Company and has been reclassified as an Outside Company in connection with the
consummation of a transaction of the type described in Section 7.05(b).

“Outside Debt” means (i) Indebtedness that does not constitute Qualified
Intercompany Debt and is incurred or assumed by an Outside Company in connection
with the Acquisition of such Outside Company pursuant to a Permitted Ineligible
Acquisition and (ii) any Indebtedness incurred by an Outside Company subsequent
to the Acquisition of such Outside Company pursuant to a Permitted Ineligible
Acquisition (or, as applicable, subsequent to such Outside Company having been
reclassified as such in connection with the consummation of a transaction of the
type described in Section 7.05(b).

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date,

 

25



--------------------------------------------------------------------------------

the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Sections 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Earn Out Obligations” means, with respect to a Portfolio Company,
Earn Out Obligations of such Portfolio Company arising from a Permitted Eligible
Acquisition that are subject to subordination terms in favor of the Borrower
that subordinate such obligations to the Intercompany Debt owing to Borrower by
such Portfolio Company, which subordination terms must be acceptable to the
Administrative Agent in its reasonable credit judgment.

“Permitted Eligible Acquisition” means any Acquisition by (a) an Acquisition
Subsidiary of the Borrower of all or substantially all of the assets of a Person
as a New Portfolio Company or Existing Portfolio Company, or of all or
substantially all of any business or division of a Person as a New Portfolio
Company or Existing Portfolio Company, (b) the Borrower of no less than a
majority of the Voting Equity Interests of any Person as a New Portfolio Company
or Existing Portfolio Company, (c) a Portfolio Company (or an Acquisition
Subsidiary of such Portfolio Company) of all or substantially all of the assets
of a Person as an add-on acquisition for such Portfolio Company, or of all or
substantially all of any business or division of a Person as an add-on
acquisition for such Portfolio Company or (d) a Portfolio Company of no less
than 100% of the Voting Equity Interests and a majority of all other Equity
Interests of any Person as an add-on acquisition for such Portfolio Company, in
each case to the extent that each of the following conditions precedent shall
have been satisfied:

(i) the Administrative Agent (for further distribution by the Administrative
Agent to the Lenders) shall receive not less than fifteen (15) Business Days’
prior written notice of such Acquisition, which notice shall include a
reasonably detailed description of the proposed terms of such Acquisition, and
shall receive not less than five (5) Business Days prior to the consummation of
such Acquisition substantially final versions of the primary acquisition
documents (including the purchase agreement and any Intercompany Debt Documents)
to be executed in connection with such Acquisition;

 

26



--------------------------------------------------------------------------------

(ii) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;

(iii) no Default or Event of Default is in existence or would occur after giving
effect to such Acquisition;

(iv) (A) the Administrative Agent shall have received an updated Availability
Certificate prepared on a pro forma basis after giving effect to the
consummation of the Acquisition and the incurrence of any Loans and other
Indebtedness in connection therewith, and (B) immediately after consummation of
the Acquisition and the incurrence of any Loans and other Indebtedness in
connection therewith, the sum of (x) all cash and Cash Equivalents of the
Borrower on deposit in an account that is with the Administrative Agent or is
subject to a Qualifying Control Agreement plus (y) Unused Borrowing Availability
shall be not less than $25,000,000;

(v) after giving effect to such Acquisition and the incurrence of any Loans and
other Indebtedness in connection therewith, the Borrower shall be in compliance
on a Pro Forma Basis with the covenants set forth in Section 7.11 recomputed for
the twelve-month period ending on the last day of the most recently ended month
for which a Compliance Certificate has been delivered to the Administrative
Agent in accordance with the provisions of this Agreement;

(vi) such Acquisition shall only involve a Target organized within the United
States or Canada (with all Subsidiaries of such Target, subject to proviso
(B) below, organized within the United States or, with respect to a Target
organized within Canada, organized within Canada) and/or business and assets
located in the United States or Canada; provided, that (A) with respect to any
such Target, business or assets located in Canada, the Administrative Agent
shall be reasonably satisfied that the Liens granted by such Target, or in such
business or assets, as applicable, in satisfaction of the requirements of clause
(xv) below, are valid and enforceable in all respects and (B) the provisions of
this clause (vi) shall not apply to add-on Acquisitions of Targets and/or
businesses and assets outside of the United States or Canada or Acquisitions of
Targets organized within the United States or Canada that have Subsidiaries
organized outside of the United States or Canada so long as the Administrative
Agent has received financial data that is reasonably acceptable to the
Administrative Agent which demonstrates that, after giving effect to any such
Acquisition (either as a result of the add-on Acquisition of Targets and/or
businesses and assets outside of the United States or Canada by an Existing
Portfolio Company or a New Portfolio Company or as a result of the percentage of
Portfolio Company EBITDA attributable to Subsidiaries organized outside of the
United States or Canada or businesses and assets located outside of the United
States or Canada of the Target in any Acquisition that is to become a Portfolio
Company), no more than 25% of the aggregate amount of Portfolio Company EBITDA
of the applicable Portfolio Company is attributable to Subsidiaries, businesses
and assets outside of the United States (in the case of Portfolio Companies
organized within the United States) and Canada (in the case of Portfolio
Companies organized in Canada and in the case of Portfolio Companies organized
in the United States to the extent that the Subsidiaries that are organized in
Canada of the applicable Portfolio Company organized in the United States become
guarantors under the Intercompany Debt Documents of such Portfolio Company);

(vii) the business of the Target would not subject the Administrative Agent or
any Lender to regulatory or third party approvals in connection with the
exercise of its rights and remedies under this Agreement or any other Loan
Documents other than approvals applicable to the exercise of such rights and
remedies with respect to the Borrower prior to such Acquisition;

 

27



--------------------------------------------------------------------------------

(viii) the Administrative Agent (for further distribution by the Administrative
Agent to the Lenders) shall have received (A) a general description of (1) the
Target’s business, (2) the Target’s competitive position within the Target’s
industry, (3) material agreements binding upon the Target or any of its personal
or real property and, if requested by the Administrative Agent, copies of such
material agreements and (4) pending material litigation involving the Target;
(B) background checks with respect to the management of the Target,
(C) environmental reports and related information regarding any property owned,
leased or otherwise used by the Target; and (D) any other material due diligence
information or investigation with respect to the Target that is reasonably
required by the Administrative Agent, which, in the case of the foregoing
clauses (B) and (C), shall be prepared by Approved Professionals or such other
professionals as may be reasonably acceptable to the Administrative Agent, and
in form and substance reasonably satisfying the Administrative Agent that no
Material Adverse Effect would be caused by, or would exist after giving effect
to, the proposed Acquisition;

(ix) with respect to any Acquisition that is an add-on acquisition by a
Portfolio Company, the Target in such Acquisition shall comprise a business of
or ancillary to the type engaged in by such acquiring Portfolio Company;

(x) the Administrative Agent (for further distribution by the Administrative
Agent to the Lenders) shall have received a financial due diligence report with
respect to the Target prepared by Approved Professionals or such other
professionals as may be reasonably acceptable to the Administrative Agent,
inclusive of a quality of earnings assessment and a calculation of the pro forma
Consolidated EBITDA attributable to the Target;

(xi) the Target must have had a positive pro forma EBITDA on a cumulative basis
for the immediately preceding four fiscal quarters;

(xii) the Target must have in place, with financially sound and reputable
insurers, public liability, property damage and business interruption insurance
with respect to its business and properties against loss or damage of the kinds
customarily carried or maintained by Persons of established reputation engaged
in similar businesses and in commercial reasonable amounts, and the
Administrative Agent shall receive, within thirty (30) days (or such longer
period as the Administrative Agent agrees in its sole discretion) immediately
after the consummation of the Acquisition of the Target, evidence of such
insurance that meets the foregoing requirements and the other insurance
requirements set forth herein;

(xiii) the acquisition documents governing such Acquisition shall permit the
collateral assignment by the Borrower of its rights under such acquisition
documents to the Administrative Agent as security for the Obligations and for
the Administrative Agent’s reliance on any legal opinions rendered in connection
with such Acquisition, and the Borrower shall have executed and delivered to the
Administrative Agent a collateral assignment of its rights under such
acquisition documents to the Administrative Agent that is reasonably
satisfactory to the Administrative Agent in form and content;

(xiv) there shall be no Indebtedness incurred or assumed in connection with such
Acquisition other than Revolving Loans funded to the Borrower under this
Agreement, Qualified Intercompany Debt incurred by the applicable Target and
Indebtedness permitted under Sections 7.03(e) and 7.03(i);

(xv) to the extent that any investments of Qualified Intercompany Debt are made
in the Target in connection with such Acquisition, (A) such Qualified
Intercompany Debt shall be evidenced by Qualified Intercompany Debt Documents
pursuant to which, among other things, a perfected, first-priority Lien has been
granted to the Borrower in substantially all of the assets of

 

28



--------------------------------------------------------------------------------

and equity interests in such Target (regardless of where such Target is
organized) in accordance with the definition of the term Qualified Intercompany
Debt Documents, and (B) the Administrative Agent shall have received projections
and other financial data reasonably acceptable to the Administrative Agent which
demonstrates that, after giving effect to such investments of Qualified
Intercompany Debt, (1) such Target is Solvent and (2) the Portfolio Company
Leverage Ratio for such Target would not be greater than 5.00 to 1.00;

(xvi) in the case of any such Acquisition by the Borrower of less than all of
the Voting Equity Interests of any Person as a New Portfolio Company or Existing
Portfolio Company, none of the Organization Documents of the Target (or any
Acquisition Subsidiary formed in connection with such Acquisition), any
shareholder agreements relating to the Equity Interests in the Target (or any
Acquisition Subsidiary formed in connection with such Acquisition), and any
other agreements or instruments conferring rights upon the minority holders of
the Equity Interests in the Target (or any Acquisition Subsidiary formed in
connection with such Acquisition) shall in any way (A) prohibit or otherwise
impair the Administrative Agent’s Lien on the Equity Interests owned by the
Borrower in such Portfolio Company or Acquisition Subsidiary or (B) allow the
minority holders of the Equity Interests in such Portfolio Company or
Acquisition Subsidiary to block or otherwise interfere in any way with the
exercise of remedies by the Administrative Agent with respect to the Equity
Interests owned by the Borrower in such Portfolio Company or Acquisition
Subsidiary (including the Administrative Agent’s foreclosure of Liens on such
Equity Interests and the sale, transfer or other disposition by the
Administrative Agent of such Equity Interests); provided, that this clause
(B) shall not prohibit customary “tag-along” or “co-sale” rights granted to
minority holders of Equity Interests so long as such “tag-along” or “co-sale”
rights do not apply to (1) the granting of Liens on such Equity Interests in
favor of the Administrative Agent, (2) the foreclosure by the Administrative
Agent of its Liens on such Equity Interests or transfer of such Equity Interests
to the Administrative Agent or (3) any sale, transfer or other disposition by
the Administrative Agent of such Equity Interests to a third party;

(xvii) all material consents necessary for such Acquisition (including such
consents as the Administrative Agent deems reasonably necessary) have been
acquired and such Acquisition is consummated in accordance with the applicable
acquisition documents and applicable Law; and

(xviii) promptly after obtaining knowledge thereof, the Borrower shall provide
to the Administrative Agent notice of any material change to any of the
documents or information previously provided pursuant to clauses (i) through
(xvii) above;

provided, however, that if such Acquisition is otherwise a Permitted Eligible
Acquisition under clauses (c) or (d) hereof and the aggregate consideration to
be paid in such Acquisition is $10,000,000 or less, then (x) the conditions set
forth in the foregoing clauses (i), (iv), (viii), (x) and (xi) shall not be
required to be satisfied and the condition set forth in the foregoing clause
(xii) shall not be required to be satisfied until thirty (30) days (or such
longer period as the Administrative Agent agrees in its sole discretion) after
giving effect to such Acquisition, and (y) the Target shall be assigned the same
multiple for purposes of calculating Availability as the Portfolio Company
consummating such Acquisition.

“Permitted Ineligible Acquisition” means any Acquisition that is funded in whole
or in part by Outside Debt incurred only after Required Revolving Lenders have
refused to allow for the treatment of the applicable Target in such Acquisition
as an Existing Portfolio Company in accordance with the provisions hereof and
where (a) an Acquisition Subsidiary of the Borrower has acquired all or
substantially all of the assets of a Person as an Outside Company, or of all or
substantially all of any business or division of a Person as an Outside Company
or (b) the Borrower has acquired no less than a

 

29



--------------------------------------------------------------------------------

majority of the Voting Equity Interests of any Person as an Outside Company, in
each case to the extent that each of the following conditions precedent shall
have been satisfied:

(i) the Administrative Agent (for further distribution by the Administrative
Agent to the Lenders) shall receive not less than fifteen (15) Business Days’
prior written notice of such Acquisition, which notice shall include a
reasonably detailed description of the proposed terms of such Acquisition, and
shall receive not less than five (5) Business Days prior to the consummation of
such Acquisition substantially final versions of the primary acquisition
documents (including the purchase agreement and any Intercompany Debt Documents)
to be executed in connection with such Acquisition;

(ii) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;

(iii) no Default or Event of Default is in existence or would occur after giving
effect to such Acquisition;

(iv) (A) the Administrative Agent shall have received an updated Availability
Certificate prepared on a Pro Forma Basis after giving effect to the
consummation of the Acquisition and the incurrence of any Loans and other
Indebtedness in connection therewith, and (B) immediately after consummation of
the Acquisition and the incurrence of any Loans and other Indebtedness in
connection therewith, the sum of (x) all cash and Cash Equivalents of the
Borrower on deposit in an account that is with the Administrative Agent or is
subject to a Qualifying Control Agreement plus (y) Unused Borrowing Availability
shall be not less than $25,000,000;

(v) after giving effect to such Acquisition and the incurrence of any Loans and
other Indebtedness in connection therewith, the Borrower shall be in compliance
on a Pro Forma Basis with the covenants set forth in Section 7.11 recomputed for
the twelve-month period ending on the last day of the most recently ended month
for which a Compliance Certificate has been delivered to the Administrative
Agent in accordance with the provisions of this Agreement;

(vi) the business of the Target would not subject the Administrative Agent or
any Lender to regulatory or third party approvals in connection with the
exercise of its rights and remedies under this Agreement or any other Loan
Documents other than approvals applicable to the exercise of such rights and
remedies with respect to the Borrower prior to such Acquisition;

(vii) the Administrative Agent (for further distribution by the Administrative
Agent to the Lenders) shall have received (A) a general description of (1) the
Target’s business, (2) the Target’s competitive position within the Target’s
industry, (3) material agreements binding upon the Target or any of its personal
or real property and, if requested by the Administrative Agent, copies of such
material agreements and (4) pending material litigation involving the Target;
(B) background checks with respect to the management of the Target,
(C) environmental reports and related information regarding any property owned,
leased or otherwise used by the Target; and (D) any other material due diligence
information or investigation with respect to the Target that is reasonably
required by the Administrative Agent, which, in the case of the foregoing
clauses (B) and (C), shall be prepared by Approved Professionals or such other
professionals as may be reasonably acceptable to the Administrative Agent;

(viii) the Administrative Agent (for further distribution by the Administrative
Agent to the Lenders) shall have received a financial due diligence report with
respect to the Target prepared by Approved Professionals or such other
professionals as may be reasonably acceptable to the Administrative Agent,
inclusive of a quality of earnings assessment and a calculation of the pro forma
Consolidated EBITDA attributable to the Target;

 

30



--------------------------------------------------------------------------------

(ix) the acquisition documents governing such Acquisition, and the loan
documents governing any Investments constituting Indebtedness made by the
Borrower in the applicable Target, shall permit the collateral assignment by the
Borrower of its rights under such acquisition documents to the Administrative
Agent as security for the Obligations and for the Administrative Agent’s
reliance on any legal opinions rendered in connection with such Acquisition, and
the Borrower shall have executed and delivered to the Administrative Agent a
collateral assignment of its rights under such acquisition documents to the
Administrative Agent that is reasonably satisfactory to the Administrative Agent
in form and content;

(x) all material consents necessary for such Acquisition (including such
consents as the Administrative Agent deems reasonably necessary) have been
acquired and such Acquisition is consummated in accordance with the applicable
acquisition documents and applicable Law; and

(xi) promptly after obtaining knowledge thereof, the Borrower shall provide to
the Administrative Agent notice of any material change to any of the documents
or information previously provided pursuant to clauses (i) through (x) above.

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 7.01.

“Permitted Trust Merger” means a merger of the Trust with and into the Borrower,
with the Borrower as the surviving company, which is consummated with prior
written notice to the Administrative Agent and in compliance with the Trust
Agreement and applicable Law, and otherwise on terms and conditions reasonably
acceptable to the Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Portfolio Companies” means the Existing Portfolio Companies and the New
Portfolio Companies, and shall in all instances exclude any Outside Companies.

“Portfolio Company EBITDA” means, for any Portfolio Company for any period,
Consolidated Net Income of such Portfolio Company plus, to the extent deducted
in determining such Consolidated Net Income (and without duplication), (i) the
consolidated interest expense of such Portfolio Company (including the portion
of rent expense with respect to such period under capital leases and the implied
interest component of Synthetic Lease Obligations), determined in accordance
with GAAP, (ii) income tax expense of such Portfolio Company, (iii) depreciation
and amortization of such Portfolio Company, (iv) Management Fees paid that are
permitted under Section 7.06 and satisfied by or otherwise allocable to such
Portfolio Company, (v) non-cash charges incurred to reflect any in-process
research and development acquired by the Borrower at the time of its acquisition
of such Portfolio Company, (vi) expense in respect of any forgiveness of
non-cash loans to management of such Portfolio Company, (vii) other non-cash
expenses (or less gains or income) for which no cash outlay (or cash receipt) is
foreseeable prior to the Maturity Date with respect to Revolving Loans,
(viii) Integration Services Fees and one-time closing costs and expenses
incurred by such Portfolio Company in connection with consummating the

 

31



--------------------------------------------------------------------------------

acquisition of such Portfolio Company or of a Target acquired by such Portfolio
Company pursuant to a Permitted Eligible Acquisition that is an add-on
Acquisition, and (ix) integration costs incurred by such Portfolio Company in
connection with the integration of a Target acquired by such Portfolio Company
pursuant to a Permitted Eligible Acquisition that is an add-on Acquisition, in
each case so long as (A) the aggregate amount of all such integration costs with
respect to such Target so added back to the Portfolio Company EBITDA of such
Portfolio Company pursuant to this clause (ix) does not exceed the lesser of
(I) fifteen percent (15%) of the amount of the Portfolio Company EBITDA of such
Portfolio Company (after giving effect to the consummation of the Acquisition of
the applicable add-on Target and as of the date thereof) and (II) forty percent
(40%) of the pro forma EBITDA of the applicable add-on Target, and (B) such
integration costs are incurred within the first twenty-four (24) months
following the consummation of the applicable Acquisition; provided, that, with
respect to a Portfolio Company that is acquired pursuant to a Permitted Eligible
Acquisition after the date hereof, for any period prior to the acquisition of
such Portfolio Company pursuant to such Permitted Eligible Acquisition, the
Portfolio Company EBITDA for such Portfolio Company shall be equal to the pro
forma EBITDA of such Portfolio Company (calculated substantially in accordance
with the above provisions of this definition, as adjusted by extraordinary
expenses, increased costs, identifiable and verifiable expense reductions and
excess management compensation, if any, in each case calculated by the Borrower
in accordance with the requirements of GAAP and Article XI of regulation S-X
under the Securities Exchange Act of 1934, with such adjustments thereto as the
Administrative Agent may reasonably require) for such pre-acquisition period.

“Portfolio Company Leverage Ratio” means, for any Portfolio Company as of any
date of determination, the ratio of (a) all Indebtedness (other than
Indebtedness described in clauses (d) and (i) of the definition thereof unless
such Indebtedness is reflected on the balance sheet of such Portfolio Company as
a liability in accordance with GAAP) of such Portfolio Company, determined on a
consolidated basis for such Portfolio Company and its Subsidiaries, to (b) the
Portfolio Company EBITDA of such Portfolio Company for the twelve-month period
ending on the last day of the most recently ended month for which financial
statements regarding such Portfolio Company have been delivered to the
Administrative Agent in accordance with the terms of this Agreement.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 7.11, such transaction
(including the incurrence of any Funded Indebtedness in connection therewith)
shall be deemed to have occurred as of the first day of the most recent
twelve-month period preceding the date of such transaction for which the
Borrower was required to deliver a Compliance Certificate pursuant to
Section 6.02(b). In connection with the foregoing, (a) with respect to any
Disposition or Recovery Event, (i) income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (ii) Indebtedness which is retired shall be
excluded and deemed to have been retired as of the first day of the applicable
period and (b) with respect to any Acquisition, (i) income statement and cash
flow statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (B) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent and (ii) any
Indebtedness incurred or assumed by the Borrower or any Subsidiary (including
the Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

 

32



--------------------------------------------------------------------------------

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 7.11 recomputed as of the end of the twelve-month
period most recently ended for which the Borrower has delivered a Compliance
Certificate pursuant to Section 6.02(b) after giving effect to the applicable
transaction on a Pro Forma Basis.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Intercompany Debt” means, without duplication, Intercompany Debt that
is owing by a Portfolio Company pursuant to Qualified Intercompany Debt
Documents and that has a maturity date, an interest rate, an amortization
schedule for principal, mandatory prepayment provisions and interest payment
dates that are reasonably acceptable to the Administrative Agent (it being
agreed and understood that such terms as in effect on the Closing Date under the
Intercompany Debt Documents for the Existing Portfolio Companies are acceptable
to the Administrative Agent).

“Qualified Intercompany Debt Documents” means, in respect of any Portfolio
Company, (i) a reasonable and customary senior secured loan agreement (that
includes reasonable and customary representations and warranties, affirmative,
negative and financial covenants and events of default) between the Borrower, as
the sole lender, and such Portfolio Company, as the borrower or a co-borrower
thereunder, as such loan agreement may be amended from time to time in
compliance with the provisions of this Agreement, (ii) guaranty documentation
pursuant to which all Subsidiaries of such Portfolio Company and/or of the other
borrowers, as applicable, under such loan agreement guaranty (together with any
parent companies of such Portfolio Company or co-borrowers that are Subsidiaries
of the Borrower) all of the obligations under such loan agreement, and
(iii) collateral documents pursuant to which the Borrower is provided with a
perfected, first-priority Lien in substantially all of the real and personal
property of such Portfolio Company and such co-borrowers (if any) under such
loan agreement, and the guarantors under such guaranty documentation to secure
all of the obligations under such loan agreement and related Intercompany Debt
Documents, including a security agreement applicable to all of the equity
interests in and substantially all of the assets of such borrowers and
guarantors, UCC financing statements covering all of the assets of such
borrowers and guarantors that are properly filed in the respective jurisdictions
of organization for such companies, real estate mortgages for any real estate of
such borrowers and guarantors, control agreements with respect to the deposit
accounts of such borrowers and guarantors and insurance documentation whereby
the Borrower has been named as loss payee (and, if applicable, mortgagee) in
respect of all policies of property and casualty insurance of such borrowers and
guarantors; provided, that notwithstanding the foregoing, it is agreed that
(x) if CFCs that are Subsidiaries of such Portfolio Company collectively
contribute 15% or less of the aggregate amount of Portfolio Company EBITDA of
such Portfolio Company, such CFCs shall not be required to deliver guarantees in
respect of such Portfolio Company’s Qualified Intercompany Debt and the
collateral delivery requirements in respect of such CFCs shall be limited to
customary pledge documentation pursuant to which 65% of the total outstanding
voting equity interests of such CFCs and 100% of all outstanding non-voting
equity interests of such CFCs are pledged to secure such Portfolio Company’s
Qualified Intercompany Debt (excluding equity interests in a CFC owned by
another CFC) and (y) if CFCs that are Subsidiaries of a Portfolio Company
collectively contribute more than 15% of the aggregate amount of Portfolio
Company EBITDA of such Portfolio Company, to the extent required by the
Administrative Agent in its discretion or the Required Lenders in their
discretion such CFCs shall be required to deliver customary guarantees in
respect of such Portfolio Company’s Qualified Intercompany Debt and such CFCs
and their immediate parent companies shall be required to deliver customary
pledge and collateral documentation providing for Liens in all of the equity
interests and substantially all of the assets of such CFCs securing such
Portfolio Company’s Qualified Intercompany Debt.

 

33



--------------------------------------------------------------------------------

“Qualifying Control Agreement” means an agreement, among the Borrower, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance acceptable to the Administrative Agent
and which perfects by “control” (as such term is used in Article 9 of the
Uniform Commercial Code) the Administrative Agent’s lien on the deposit
account(s) or securities account(s) described therein. The Qualifying Control
Agreements in existence on the Closing Date are set forth on Schedule 1.2
attached hereto.

“Ratings” has the meaning specified in Section 4.01.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder.

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary (other than any Subsidiary Outside Company).

“Register” has the meaning specified in Section 10.06(c).

“Related Agreements” means the Intercompany Debt Documents, the Management Fee
Documents, the Existing Portfolio Company Acquisition Documents, the New
Portfolio Company Acquisition Documents, the agreements governing payment of the
Integration Services Fees, the Borrower LLC Agreement and the Trust Agreement.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Related Transactions” means the transactions contemplated by the Related
Agreements.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Repricing Transaction” means (a) any prepayment or repayment of the Term Loan,
in whole or in part, with the proceeds of any new or replacement tranche of
loans (including by way of conversion by a Lender of its portion of the Term
Loan into new term loans or pursuant to an amendment to this Agreement) incurred
by the Borrower or any of its Subsidiaries for which the interest rate payable
thereon is lower than the Eurodollar Rate plus the Applicable Rate for the
portion of the Term Loan comprised of Eurodollar Rate Loans on the date of such
prepayment or repayment or (b) any amendment to this Agreement that reduces the
interest rate applicable to the Term Loan. A prepayment or repayment in
connection with a transaction that would be a Change of Control shall not be a
Repricing Transaction.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan at any time an Auto Borrow Agreement is not in effect, a Swing Line Loan
Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

34



--------------------------------------------------------------------------------

“Required Pro Rata Facilities Lenders” means, at any time, Lenders holding in
the aggregate more than 50% of sum of (a) the Aggregate Revolving Commitments at
such time (or, if the Aggregate Revolving Commitments have been terminated, the
aggregate Revolving Credit Exposures of all the Lenders at such time) plus
(b) the unfunded Incremental Tranche A Facility Commitments at such time, plus
(c) the outstanding Incremental Tranche A Term Loans. The Revolving Commitment,
Revolving Credit Exposure, Incremental Tranche A Facility Commitments and
Incremental Tranche A Term Loans of any Defaulting Lender shall be disregarded
in determining Required Pro Rata Facilities Lenders at any time; provided that
the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or the applicable L/C Issuer, as the case may be, in
making such determination.

“Required Revolving Lenders” means, at any time, Lenders with Revolving
Commitments representing more than 50% of the Aggregate Revolving Commitments at
such time (or, if the Aggregate Revolving Commitments have been terminated,
Lenders with Revolving Credit Exposures representing more than 50% of the
aggregate Revolving Credit Exposures of all the Lenders at such time). The
Revolving Commitment and the Revolving Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Revolving Lenders at any time;
provided that the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or the applicable L/C Issuer, as the
case may be, in making such determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, manager, treasurer, assistant treasurer or controller of the
Borrower and, solely for purposes of the delivery of incumbency certificates,
the secretary or any assistant secretary of the Borrower and, solely for
purposes of notices given pursuant to Article II, any other officer of the
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower. To the extent requested by the
Administrative Agent, each Responsible Officer will provide an incumbency
certificate and appropriate authorization documentation, in form and substance
reasonably satisfactory to the Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment; or (b) any payment of management fees or any similar
fees to any Person.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to
Section 2.01(c), as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.

 

35



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanction(s)” means any sanctions administered or enforced by the United States
Government, including OFAC, the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank with respect to such Cash Management Agreement. For the
avoidance of doubt, a holder of Obligations in respect of Secured Cash
Management Agreements shall be subject to the last paragraph of Section 8.03 and
Section 9.11.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the Borrower or any Subsidiary and any Hedge Bank with respect to such
Swap Contract. For the avoidance of doubt, a holder of Obligations in respect of
Secured Hedge Agreements shall be subject to the last paragraph of Section 8.03
and Section 9.11.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit G.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement” means the security and pledge agreement dated as of the
Closing Date executed in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, by the Borrower.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and

 

36



--------------------------------------------------------------------------------

does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature in the ordinary course
of business, (c) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (e) the present fair salable
value of the property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured and (f) such Person does not intend, in any
transaction, to hinder, delay or defraud either present or future creditors or
any other person to which such Person is or will become, through such
transaction, indebted. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Subsidiary
which by its terms is subordinated to the Obligations in a manner and to an
extent acceptable to the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Equity Interests is at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Outside Company” means an Outside Company that is a Subsidiary of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

37



--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

“Swing Line Sublimit” means an amount equal to $25,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” means the Person, or business or substantially all of the assets of a
Person, acquired in an Acquisition.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term Loan Commitments of all of the Lenders as
in effect on the Closing Date is THREE HUNDRED TWENTY-FIVE MILLION DOLLARS
($325,000,000).

“Threshold Amount” means $2,500,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Tridien” means Anodyne Medical Device, Inc., a Delaware corporation doing
business as Tridien Medical.

“Trust” means Compass Diversified Holdings, a Delaware statutory trust, together
with any other statutory or other trust that hereafter holds Trust Interests (as
defined in the Borrower LLC Agreement).

“Trust Agreement” means that certain Amended and Restated Trust Agreement of the
Trust dated as of April 25, 2006 and amended as of each of May 25,
2007, September 14, 2007, December 21, 2007 and November 1, 2010, among
Borrower, as Sponsor, The Bank of New York (Delaware), as Delaware Trustee, and
the other trustees named therein, as in effect as of the date hereof or as
modified in compliance with the provisions hereof.

 

38



--------------------------------------------------------------------------------

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unused Borrowing Availability” means, as of any date of determination, an
amount equal to (a) Borrowing Availability as of such date minus (b) Total
Revolving Outstandings as of such date.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Equity Interests” means, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Weighted Average Life” means, when applied to any Indebtedness at any date of
determination, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date of determination and the making of such payment; by
(b) the then-outstanding principal amount of such Indebtedness as of such date
of determination.

“Wholly-Owned Subsidiary” means any Person 100% of whose Equity Interests
(except directors’ qualifying shares) are at the time owned by the Borrower
directly or indirectly through other Persons 100% of whose Equity Interests
(except directors’ qualifying shares) are at the time owned, directly or
indirectly, by the Borrower.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any

 

39



--------------------------------------------------------------------------------

restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any Law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such Law and any reference to any Law or
regulation shall, unless otherwise specified, refer to such Law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all assets and properties,
tangible and intangible, real and personal, including cash, securities, accounts
and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms; Changes in GAAP; Calculation of Financial Covenants on a
Pro Forma Basis.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders (or,
in the case of a change affecting the computation of only the Consolidated Fixed
Charge Coverage Ratio, the Required Pro Rata Facilities Lenders) shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders or, in the case of an amendment affecting only the Consolidated Fixed
Charge Coverage Ratio, the Required Pro Rata Facilities Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

40



--------------------------------------------------------------------------------

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d) Calculation of Financial Covenants on a Pro Forma Basis. Notwithstanding the
above, the parties hereto acknowledge and agree that all calculations of the
financial covenants in Section 7.11 (including for purposes of determining the
Applicable Rate) shall be made on a Pro Forma Basis with respect to any
Acquisition, Disposition or Recovery Event occurring during the applicable
period.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Base Rate” or with respect to any comparable or successor rate
thereto.

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Loans and Term Loan.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Borrowing Availability, and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Within the limits of each Lender’s Revolving Commitment, and

 

41



--------------------------------------------------------------------------------

subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, or a combination thereof, as further provided herein, provided, however,
all Borrowings made on the Closing Date shall be made as Base Rate Loans.

(b) Term Loan. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make its portion of a term loan (the “Term Loan”) to the
Borrower in Dollars on the Closing Date in an amount not to exceed such Lender’s
Term Loan Commitment. Amounts repaid on the Term Loan may not be reborrowed. The
Term Loan may consist of Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein; provided, however, all
Borrowings made on the Closing Date shall be made as Base Rate Loans unless the
Administrative Agent shall have received an acceptable funding indemnity letter
with respect to a Borrowing of Eurodollar Rate Loans.

(c) Incremental Facilities. The Borrower may from time to time, upon at least
ten (10) Business Days’ prior written notice to the Administrative Agent in each
case, (x) at any time prior to the Maturity Date with respect to the Term Loan,
add one or more tranches of term loans (each an “Incremental Term Facility”),
and (y) at any time prior to the Maturity Date with respect to Revolving Loans,
increase the Aggregate Revolving Commitments (each such increase, an
“Incremental Revolving Increase”; each Incremental Term Facility and each
Incremental Revolving Increase are collectively referred to as “Incremental
Facilities”) to this Agreement at the option of the Borrower by an agreement in
writing entered into by the Borrower, the Administrative Agent and each Person
(including any existing Lender) that agrees to provide a portion of such
Incremental Facility (each an “Incremental Facility Amendment”); provided that:

(i) the aggregate principal amount of all Incremental Facilities shall not
exceed $200,000,000;

(ii) no Default shall have occurred and be continuing, and no Default would
exist after giving effect to any Incremental Facility, both on the date on which
such Incremental Facility is requested and on the date on which such Incremental
Facility is to become effective;

(ii) each Incremental Facility shall be in a minimum amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof (or such lesser amounts as
the Administrative Agent may agree);

(iii) no existing Lender shall be under any obligation to provide any
Incremental Facility Commitment and any such decision whether to provide an
Incremental Facility Commitment shall be in such Lender’s sole and absolute
discretion;

(iv) the Borrower shall, in consultation with the Administrative Agent, first
offer each Incremental Facility to existing Lenders and then, if necessary
because Incremental Facility Commitments in the amount of the requested
Incremental Facility cannot be obtained from existing Lenders, the Borrower may
offer the remaining portion of the requested Incremental Facility to such other
institutions that (A) are reasonably acceptable to the Administrative Agent,
each L/C Issuer and the Swing Line Lender in the case of any such institution
providing an Incremental Revolving Increase and (B) qualify as Eligible
Assignees;

(v) each Incremental Facility shall be effective only upon receipt by the
Administrative Agent of (A) additional commitments in respect of such requested
Incremental Facility (each an “Incremental Facility Commitment”) from either
existing Lenders and/or one or more other institutions that qualify as Eligible
Assignees and (B) documentation from each Person providing an Incremental
Facility Commitment evidencing its Incremental Facility Commitment and its
obligations under this Agreement in form and substance acceptable to the
Administrative Agent;

 

42



--------------------------------------------------------------------------------

(vi) the Administrative Agent shall have received:

(A) a certificate of the Borrower dated as of the effective date of such
Incremental Facility signed by a Responsible Officer of the Borrower
(1) certifying and attaching resolutions adopted by the board of directors or
equivalent governing body of the Borrower approving such Incremental Facility
(which may be the same resolutions as those delivered pursuant to
Section 4.01(c)(ii), if such resolutions are deemed appropriate by the
Administrative Agent for purposes of approving the Incremental Facility and
authorizing the necessary actions incident thereto), and (2) certifying that,
before and after giving effect to such Incremental Facility, (x) the
representations and warranties contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects (or, in the case of any such representations and warranties that are
qualified by materiality or Material Adverse Effect, in all respects as drafted)
on and as of the date of such Incremental Facility, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (or, in the
case of any such representations and warranties that are qualified by
materiality or Material Adverse Effect, in all respects as drafted) as of such
earlier date, and (y) no Default exists;

(B) a Pro Forma Compliance Certificate demonstrating that after giving effect to
the incurrence of such Incremental Facility (and assuming, in the case of any
Incremental Revolving Increase, that the entire amount of such Incremental
Revolving Increase is funded) the Borrower is in compliance with the financial
covenants in Section 7.11 on a Pro Forma Basis;

(C) such amendments to the Collateral Documents as the Administrative Agent
reasonably requests to cause the Collateral Documents to secure the Obligations
after giving effect to such Incremental Facility;

(D) to the extent requested by the Administrative Agent, customary opinions of
legal counsel to the Borrower, addressed to the Administrative Agent and each
Lender (including each Person providing an Incremental Facility Commitment),
dated as of the effective date of such Incremental Facility; and

(E) such other documents and certificates it may reasonably request relating to
the necessary authority for such Incremental Facility and the validity of such
Incremental Facility, and any other matters relevant thereto, all in form and
substance reasonably satisfactory to the Administrative Agent;

(vii) in the case of an Incremental Revolving Increase:

(A) the terms and conditions (including interest rate, interest rate margins,
fees (other than arrangement, structuring, underwriting and similar fees not
paid generally to all Lenders under such Incremental Revolving Increase),
prepayment terms and final maturity) of such Incremental Revolving Increase
shall be the same as the terms applicable to the Aggregate Revolving Commitments
hereunder; and

 

43



--------------------------------------------------------------------------------

(B) on the effective date of such Incremental Revolving Increase, the existing
Lenders with Revolving Commitments shall make such assignments (which
assignments shall not be subject to the requirements set forth in
Section 10.06(b)) of the outstanding Revolving Loans and participation interests
in Letters of Credit and Swing Line Loans to the Lenders providing such
Incremental Revolving Increase, and the Administrative Agent may make such
adjustments to the Register as are necessary, so that after giving effect to
such Incremental Revolving Increase and such assignments and adjustments, each
Lender (including the Lenders providing such Incremental Revolving Increase)
will hold its pro rata share (based on its Applicable Percentage of the
increased Aggregate Revolving Commitments) of outstanding Revolving Loans and
participation interests in Letters of Credit and Swing Line Loans;

(viii) in the case of an Incremental Term Facility that is an Incremental
Tranche A Term Facility (each of the following is an “Incremental Tranche A Term
Facility Condition”):

(A) the interest rate, interest rate floors, interest rate margins, fees,
discount, prepayment premiums, amortization and final maturity date for such
Incremental Term Facility shall be as agreed by the Borrower and the Lenders
providing such Incremental Term Facility; provided that:

(1) the final maturity of such Incremental Term Facility shall not be earlier
than the later of (x) the Maturity Date with respect to Revolving Loans and
(y) the final maturity of any other Incremental Tranche A Term Facility;

(2) the Weighted Average Life of such Incremental Term Facility shall not be
shorter than the then remaining Weighted Average Life of any other Incremental
Tranche A Term Facility;

(3) if the All-In-Yield on such Incremental Term Facility exceeds the
All-In-Yield on any Incremental Tranche A Term Facility by more than 50 basis
points (0.50%) per annum, then the Applicable Rate or fees payable by the
Borrower with respect to such Incremental Tranche A Term Facility shall on the
effective date of such Incremental Term Facility be increased to the extent
necessary to cause the All-In-Yield on such Incremental Tranche A Term Facility
to be 50 basis points (0.50%) less than the All-In-Yield on such Incremental
Term Facility (such increase to be allocated as reasonably determined by the
Administrative Agent in consultation with the Borrower); and

(4) all other terms and conditions applicable to such Incremental Term Facility
must be consistent with then-current market terms for tranche A term loans in
the syndicated loan markets, as determined by the Administrative Agent in its
discretion, and otherwise reasonably acceptable to the Administrative Agent;

(B) the proceeds of such Incremental Term Facility shall be used for the
purposes described in the definitive documentation for such Incremental Term
Facility; and

(C) such Incremental Term Facility shall share ratably in any prepayments of the
Term Loan and any other Incremental Term Facilities pursuant to Section 2.05 (or
otherwise provide for more favorable prepayment treatment for the then
outstanding

 

44



--------------------------------------------------------------------------------

Term Loan and other Incremental Term Facilities) and shall have ratable voting
rights with the Term Loan and the other Incremental Term Facilities (or
otherwise provide for more favorable voting rights for the then outstanding Term
Loan and other Incremental Term Facilities);

(ix) in the case of an Incremental Term Facility that is an Incremental Tranche
B Term Facility (each of the following is an “Incremental Tranche B Term
Facility Condition”):

(A) the interest rate, interest rate margins, interest rate floors, fees,
discount, prepayment premiums, amortization and final maturity date for such
Incremental Term Facility shall be as agreed by the Borrower and the Lenders
providing such Incremental Term Facility; provided that:

(1) the final maturity of such Incremental Term Facility shall not be earlier
than the final maturity of the Term Loan or any other Incremental Tranche B Term
Facility;

(2) the Weighted Average Life of such Incremental Term Facility shall not be
shorter than the then remaining Weighted Average Life of the Term Loan or any
other Incremental Tranche B Term Facility;

(3) if the All-In-Yield on such Incremental Term Facility exceeds the
All-In-Yield on the Term Loan or any other Incremental Tranche B Term Facility
by more than 50 basis points (0.50%) per annum, then the Applicable Rate or fees
payable by the Borrower with respect to the Term Loan and any other Incremental
Tranche B Term Facilities shall on the effective date of such Incremental Term
Facility be increased to the extent necessary to cause the All-In-Yield on the
Term Loan and each other Incremental Tranche B Term Facility to be 50 basis
points (0.50%) less than the All-In-Yield on such Incremental Term Facility
(such increase to be allocated as reasonably determined by the Administrative
Agent in consultation with the Borrower); and

(4) all other terms and conditions applicable to such Incremental Term Facility,
if not consistent with the terms and conditions applicable to the Term Loan,
must be reasonably acceptable to the Administrative Agent;

(B) the proceeds of such Incremental Term Facility shall be used for the
purposes described in the definitive documentation for such Incremental Term
Facility; and

(C) such Incremental Term Facility shall share ratably in any prepayments of the
Term Loan and any other Incremental Tranche B Term Facilities pursuant to
Section 2.05 (or otherwise provide for more favorable prepayment treatment for
the then outstanding Term Loan and Incremental Tranche B Term Facilities) and
shall have ratable voting rights with the Term Loan and any other Incremental
Tranche B Term Facilities (or otherwise provide for more favorable voting rights
for the then outstanding Term Loan and Incremental Tranche B Term Facilities);
and

(x) if an Incremental Term Facility satisfies both the Incremental Tranche A
Term Facility Conditions and the Incremental Tranche B Term Facility Conditions,
then such Incremental Term Facility shall be deemed to constitute an Incremental
Tranche B Term Facility and not an Incremental Tranche A Term Facility.

 

45



--------------------------------------------------------------------------------

The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Credit Extensions under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
security interests created by the Collateral Documents and any guarantees
provided with respect to the Obligations. The Lenders hereby authorize the
Administrative Agent to enter into, and the Lenders agree that this Agreement
and the other Loan Documents shall be amended by, such Incremental Facility
Amendments to the extent (and only to the extent) the Administrative Agent deems
necessary in order to establish Incremental Facilities on terms consistent with
and/or to effect the provisions of this Section 2.01(c). The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Facility Amendment.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the

 

46



--------------------------------------------------------------------------------

books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to a Borrowing of
Revolving Loans is given by the Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
outstanding Eurodollar Rate Loans be converted immediately to Base Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect.

(f) This Section 2.02 shall not apply to Swing Line Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any Subsidiary, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or any Subsidiary and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Borrowing Availability, (y) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Revolving Commitment and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

47



--------------------------------------------------------------------------------

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders that have Revolving
Commitments have approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) [reserved];

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion (provided that it is agreed that the delivery by Borrower to the
Administrative Agent of Cash Collateral in an amount equal to such L/C Issuer’s
actual or potential Fronting Exposure (either arising from the Letter of Credit
then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which such L/C Issuer has actual or potential Fronting
Exposure, as such L/C Issuer requires) shall constitute an arrangement
satisfactory to such L/C Issuer as contemplated by this paragraph (E)); or

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

48



--------------------------------------------------------------------------------

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to the applicable L/C Issuer. Such Letter of Credit Application must
be received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may reasonably require. Additionally, the Borrower
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the

 

49



--------------------------------------------------------------------------------

applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with such L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender with a Revolving Commitment
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage of the
Aggregate Revolving Commitments times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by such L/C Issuer, the Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each case directing such L/C
Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by such L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits such L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), such L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing such L/C Issuer not to permit such reinstatement.

 

50



--------------------------------------------------------------------------------

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by any L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender with a Revolving Commitment of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Aggregate Revolving Commitments and the conditions set forth in Section 4.02
(other than the delivery of a Loan Notice). Any notice given by an L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender with a Revolving Commitment shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Revolving Loan that is a Base Rate Loan
to the Borrower in such amount. The Administrative Agent shall remit the funds
so received to the applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of such L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

 

51



--------------------------------------------------------------------------------

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuers for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of an L/C Issuer submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

52



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuers for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by any
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by an L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by an L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by such Letter of Credit) or to ascertain or

 

53



--------------------------------------------------------------------------------

inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Lenders, the Required Pro Rata
Facilities Lenders or the Required Revolving Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against an L/C
Issuer, and an L/C Issuer may be liable to the Borrower, to the extent, but only
to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Each L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any Law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade—International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such Law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage of the Aggregate Revolving Commitments a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit,

 

54



--------------------------------------------------------------------------------

on the Letter of Credit Expiration Date and thereafter on demand; and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, all Letter of
Credit Fees shall accrue at the Default Rate during any period when the Default
Rate is in effect pursuant to Section 2.08(b)(iii) or Section 2.08(b)(iv).

(i) Fronting Fees and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit issued by such
L/C Issuer, at the rate specified in the Fee Letter (for each commercial Letter
of Credit issued by Bank of America) or as separately agreed between the
Borrower and such L/C Issuer (for each commercial Letter of Credit issued by an
L/C Issuer other than Bank of America), computed on the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and such L/C Issuer,
computed on the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the Fee Letter (for each standby Letter of Credit
issued by Bank of America) or as separately agreed between the Borrower and such
L/C Issuer (for each standby Letter of Credit issued by an L/C Issuer other than
Bank of America), computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fees payable
pursuant to clause (iii) of the immediately preceding sentence shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(l) L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer (other than Bank of America) shall, in
addition to its notification obligations set forth elsewhere in this Section,
provide the Administrative Agent a Letter of Credit Report (in the form of
Exhibit I), as set forth below:

 

55



--------------------------------------------------------------------------------

(i) reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal increase or
extension (and whether the amounts thereof shall have changed);

(ii) on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

(iii) on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;

(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(v) for so long as any Letter of Credit issued by such L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion, subject to the terms of
any Auto Borrow Agreement then in effect, make loans (each such loan, a “Swing
Line Loan”) to the Borrower in Dollars from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that (i) after giving effect to any Swing Line
Loan, (A) the Total Revolving Outstandings shall not exceed the Borrowing
Availability and (B) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment, (ii) the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan and
(iii) the Swing Line Lender shall not be under any obligation to make any Swing
Line Loan if it shall determine (which determination shall be conclusive and
binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall be a Base Rate Loan; provided, however, that if an Auto Borrow
Agreement is in effect, the Swing Line Lender may, at its discretion, provide
for an alternate rate of interest on Swing Line Loans under the Auto Borrow
Agreement with respect to any Swing Line Loans for which the Swing Line Lender
has not requested that the Lenders fund Revolving Loans to refinance, or to
purchase and fund risk participations in, such Swing Line Loans pursuant to
Section 2.04(c). Immediately upon the making of a Swing Line Loan, each Lender
with a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage of the Aggregate Revolving Commitments times the
amount of such Swing Line Loan.

 

56



--------------------------------------------------------------------------------

(b) Borrowing Procedures. At any time an Auto Borrow Agreement is not in effect,
each Borrowing of Swing Line Loans shall be made upon the Borrower’s irrevocable
notice to the Swing Line Lender and the Administrative Agent, which may be given
by telephone. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender with a Revolving
Commitment make a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender with a Revolving Commitment shall make an
amount equal to its Applicable Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

57



--------------------------------------------------------------------------------

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower, any Subsidiary
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

58



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Auto Borrow Arrangement. In order to facilitate the borrowing of Swing Line
Loans, the Borrower and the Swing Line Lender may mutually agree to, and are
hereby authorized to, enter into an auto borrow agreement in form and substance
satisfactory to the Swing Line Lender and the Administrative Agent (the “Auto
Borrow Agreement”) providing for the automatic advance by the Swing Line Lender
of Swing Line Loans under the conditions set forth in the Auto Borrow Agreement,
subject to the conditions set forth herein. At any time an Auto Borrow Agreement
is in effect, advances under the Auto Borrow Agreement shall be deemed Swing
Line Loans for all purposes hereof, except that Borrowings of Swing Line Loans
under the Auto Borrow Agreement shall be made in accordance with the Auto Borrow
Agreement. For purposes of determining the Total Revolving Outstandings at any
time during which an Auto Borrow Agreement is in effect, the Outstanding Amount
of all Swing Line Loans shall be deemed to be the sum of the Outstanding Amount
of Swing Line Loans at such time plus the maximum amount available to be
borrowed under such Auto Borrow Agreement at such time. For purposes of any
borrowing of Swing Line Loans pursuant to the Auto Borrow Agreement, all
references to Bank of America shall be deemed to be a reference to Bank of
America, in its capacity as Swing Line Lender hereunder.

2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans and Term Loan. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loan in whole or in part without
premium or penalty except as set forth in Section 2.05(a)(iii); provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); and (D) any prepayment of the Term Loan shall be applied to
the remaining principal amortization payments in inverse order of maturity. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.15, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

(ii) Swing Line Loans. At any time an Auto Borrow Agreement is not in effect,
the Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any

 

59



--------------------------------------------------------------------------------

such prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(iii) Prepayment Premium. If a Repricing Transaction occurs prior to June 6,
2015, then the Borrower shall pay to the Administrative Agent, for the ratable
account of the Lenders holding the Term Loan, a prepayment premium in an amount
equal to (A) 1.0% of the principal amount of the Term Loan that is prepaid, in
the case of a prepayment of the Term Loan described in clause (a) of the
definition of “Repricing Transaction,” or (B) 1.0% of the aggregate outstanding
principal amount of the Term Loan, in the case of an amendment described in
clause (b) of the definition of “Repricing Transaction” (it being understood
that such prepayment premium shall apply if such prepayment is made to a Lender
as the result of a mandatory assignment of its portion of the Term Loan pursuant
to Section 10.13 following its failure to consent to an amendment that would
reduce the interest rate applicable to the Term Loan).

(b) Mandatory Prepayments of Loans.

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Borrowing Availability at such time, the Borrower shall
immediately prepay Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans and Swing Line Loans the Total
Revolving Outstandings exceed the Borrowing Availability at such time.

(ii) Dispositions and Recovery Events. The Borrower shall prepay the Loans
and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds of any Disposition or
Recovery Event, but only to the extent such Net Cash Proceeds are subject to
application under Section 2.05(b)(v).

(iii) Consolidated Excess Cash Flow. Commencing with the fiscal year ending
December 31, 2015, for any fiscal year of the Borrower for which the
Consolidated Leverage Ratio is greater than 3.25:1.00 as of (x) the end of the
third fiscal quarter of such fiscal year and the end of such fiscal year or
(y) the end of such fiscal year and the end of the first fiscal quarter of the
immediately following fiscal year, the Borrower shall prepay the Loans and/or
Cash Collateralize the L/C Obligations as hereafter provided in an aggregate
amount equal to the sum of (A) 50% of Consolidated Excess Cash Flow for such
fiscal year minus (B) the amount of any voluntary prepayments made on the Term
Loan and any Loans under Incremental Term Facilities during such fiscal year
(and any prepayment required under this Section 2.05(b)(iii) shall be paid
(1) within 120 days after the end of such fiscal year, in the case of a
prepayment required pursuant to clause (x) above, or (2) within 60 days after
the end of the first fiscal quarter of the immediately following fiscal year, in
the case of a prepayment required pursuant to clause (y) above).

(iv) Equity Issuances. Immediately upon the receipt by the Borrower or any
Subsidiary (other than any Subsidiary Outside Company) of the Net Cash Proceeds
of any Equity Issuance, the Borrower shall prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereafter provided in an aggregate amount
equal to 100% of such Net Cash Proceeds, but only to the extent such Net Cash
Proceeds (A) exceed $250,000 in the aggregate in any fiscal year of the Borrower
and (B) are subject to application under Section 2.05(b)(v).

 

60



--------------------------------------------------------------------------------

(v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.05(b)(i), first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations; and

(B) with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii),
(iii) and (iv), first ratably to the L/C Borrowings and the Swing Line Loans,
second, to the outstanding Revolving Loans, third, to Cash Collateralize the
remaining L/C Obligations, and fourth, to the Term Loan to the remaining
principal amortization payments in inverse order of maturity (provided that
(1) prepayments required under Section 2.05(b)(ii) shall only be applied to the
Term Loan pursuant to this clause fourth to the extent that the Net Cash
Proceeds otherwise required to be prepaid are not invested in property (other
than current assets as classified by GAAP) that is useful in the business of the
Borrower and its Subsidiaries within 545 days of the date of the applicable
Disposition or Recovery Event (it being understood that the portion of any such
prepayment required to be applied to the Term Loan pursuant to this clause
fourth shall be due immediately upon the expiration of such 545 day period) and
(2) prepayments required under Section 2.05(b)(iv) shall only be applied to the
Term Loan pursuant to this clause fourth if, at the time such prepayments would
otherwise be due and payable, an Event of Default exists).

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

2.06 Termination or Reduction of Aggregate Revolving Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five (5) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$500,000 in excess thereof, (iii) the Borrower shall not terminate or reduce the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Revolving Commitments. Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Lender according to its Applicable Percentage. All
fees and interest accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.

 

61



--------------------------------------------------------------------------------

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Swing Line Loans. At any time an Auto Borrow Agreement is in effect, the
Swing Line Loans shall be repaid in accordance with the terms of the Auto Borrow
Agreement. At any time an Auto Borrow Agreement is not in effect, the Borrower
shall repay each Swing Line Loan on the earlier to occur of (i) the date ten
Business Days after such Swing Line Loan is made and (ii) the Maturity Date.

(c) Term Loan. The Borrower shall repay the outstanding principal amount of the
Term Loan in equal quarterly installments of $812,500 each (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to
Section 2.05) on the last Business Day of each March, June, September and
December, commencing September 30, 2014, unless accelerated sooner pursuant to
Section 8.02, with the outstanding principal balance of the Term Loan due and
payable in full on the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate (or with respect to any Swing
Line Loan advanced pursuant to an Auto Borrow Agreement, such other rate as
separately agreed in writing between the Borrower and the Swing Line Lender).

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Pro Rata Facilities Lenders while any
Event of Default arising from a breach of Section 7.11(b) exists, the Borrower
shall pay interest on the principal amount of all outstanding Obligations in
respect of the Aggregate Revolving Commitments and the Incremental Tranche A
Term Facilities hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) While any Event of Default (other than an Event of Default arising from a
breach of Section 7.11(b)) exists, the Borrower shall (upon request of the
Required Lenders except in the case of an Event of Default arising from the
failure to pay Loan principal when due) pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

62



--------------------------------------------------------------------------------

(v) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage of the
Aggregate Revolving Commitments, a commitment fee (the “Commitment Fee”) equal
to the product of (i) the Applicable Rate times (ii) the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (A) the Outstanding
Amount of Revolving Loans and (B) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving Commitments for purposes of
determining the Commitment Fee. The Commitment Fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter and as otherwise separately agreed upon in writing in the amounts
and at the times so specified. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which

 

63



--------------------------------------------------------------------------------

the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid, provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuers, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under this Agreement. The Borrower’s obligations under this paragraph shall
survive the termination of the Aggregate Revolving Commitments and the repayment
of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit C (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date

 

64



--------------------------------------------------------------------------------

specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each applicable Lender or L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or L/C Issuer or to the
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

 

65



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

66



--------------------------------------------------------------------------------

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c) or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or any L/C Issuer provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(b) and any Cash Collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided (other than Liens permitted under Section 7.01(m)), or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuers may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

67



--------------------------------------------------------------------------------

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders,” “Required
Revolving Lenders,” “Required Pro Rata Facilities Lenders” and Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or the Swing Line Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize each L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(b). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

68



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to Section 2.15(b) below, (y) pay to the applicable L/C Issuer the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(b) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages of the Aggregate Revolving
Commitments (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(c) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.15(b) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(d) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

69



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
Borrower, as applicable) require the deduction or withholding of any Tax from
any such payment by the Administrative Agent or the Borrower, then the
Administrative Agent or the Borrower shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) the Borrower or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the Borrower or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

 

70



--------------------------------------------------------------------------------

(i) The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within ten days after written demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error. The Borrower shall, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within ten days after written demand
therefor, for any amount which a Lender or an L/C Issuer for any reason fails to
pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(B) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation

 

71



--------------------------------------------------------------------------------

prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification

 

72



--------------------------------------------------------------------------------

documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or L/C Issuer, as the case may be. If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the written request of the Recipient, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority.

 

73



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Borrower pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Aggregate Revolving Commitments and the repayment, satisfaction or discharge
of all other Obligations.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Credit Extensions whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
written notice thereof by such Lender to the Borrower through the Administrative
Agent, (a) any obligation of such Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended
and (b) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

Each Lender at its option may make any Credit Extension to the Borrower by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Credit Extension; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Credit Extension in accordance with the
terms of this Agreement.

 

74



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with an existing or proposed Base
Rate Loan (in each case with respect to clause (a) above, “Impacted Loans”) or
(b) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Base Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurodollar Rate Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent or the Required
Lenders revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this Section, the
Administrative Agent, in consultation with the affected Lenders, may, with the
Borrower’s consent, establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a) of the first
sentence of this section, (2) the Administrative Agent or the Required Lenders
notify the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

75



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon the written request of such Lender or L/C Issuer, the
Borrower will pay to such Lender or L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or L/C Issuer, as
the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or L/C Issuer’s policies and the policies of such Lender’s or L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will, upon the written request of such Lender or L/C Issuer,
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05 Compensation for Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

76



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06 Mitigation of Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or L/C Issuer, as applicable, shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or L/C Issuer, as applicable, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or L/C Issuer, as the case may be, to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender or L/C Issuer, as the
case may be. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or any L/C Issuer in connection with any such designation
or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

77



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Effectiveness.

This Agreement shall be effective upon satisfaction of the following conditions
precedent in each case in a manner satisfactory to the Administrative Agent and
each Lender:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the Borrower and, in the case of this Agreement, by each
Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Borrower, addressed to the Administrative Agent
and each Lender, dated as of the Closing Date.

(c) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:

(i) copies of the Organization Documents of the Borrower and each Existing
Portfolio Company that is a Domestic Subsidiary certified to be true, correct
and complete as of a recent date by the appropriate Governmental Authority of
the state of its incorporation or organization, where applicable, and certified
by a secretary or assistant secretary of the Borrower to be true, correct and
complete as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which the
Borrower is a party;

(iii) such documents and certifications as the Administrative Agent may require
to evidence that the Borrower is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation.

(d) Personal Property Collateral. Receipt by the Administrative Agent of the
following:

(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of the Borrower and each other jurisdiction deemed appropriate by the
Administrative Agent;

(ii) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s discretion, to perfect the Administrative Agent’s
security interest in the Collateral;

(iii) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Equity Interests of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its discretion under the Law
of the jurisdiction of organization of such Foreign Subsidiary);

 

78



--------------------------------------------------------------------------------

(iv) searches of ownership of, and Liens on, United States registered
intellectual property of the Borrower in the appropriate governmental offices;
and

(v) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s
discretion, to perfect the Administrative Agent’s security interest in the
United States registered intellectual property of the Borrower.

(e) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Borrower evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including naming the Administrative Agent and its successors and
assigns as additional insured (in the case of liability insurance) or loss payee
(in the case of property insurance) on behalf of the Lenders.

(f) Refinance of Existing Indebtedness. The Borrower and its Subsidiaries shall
have repaid all outstanding Indebtedness (other than Indebtedness permitted
under Section 7.03) (the “Existing Indebtedness”) and terminated all commitments
to extend credit with respect to the Existing Indebtedness, and all Liens
securing the Existing Indebtedness shall have been released.

(g) Closing Certificate. Receipt by the Administrative Agent of a certificate
from the chief financial officer of the Borrower, or such other Responsible
Officer of the Borrower as is acceptable to the Administrative Agent, dated as
of the Closing Date and certifying that (i) after giving effect to the Credit
Extensions to be made hereunder on the Closing Date and the other transactions
contemplated hereby to occur on the Closing Date, (A) the Borrower is Solvent
individually and the Borrower and its Subsidiaries are Solvent on a consolidated
basis, and (B) the Borrower is in compliance on a Pro Forma Basis with the
covenants set forth in Section 7.11 recomputed for the twelve-month period ended
March 31, 2014, based on the Interim Financial Statements, and (ii) the
conditions specified in Sections 4.02(a) and (b) have been satisfied as of the
Closing Date.

(h) Financial Statements. Receipt by the Administrative Agent of (i) the Audited
Financial Statements, (ii) the Interim Financial Statements and (iii) a business
plan and budget of the Borrower and its Subsidiaries on a consolidated and
consolidating basis, including forecasts prepared by management of the Borrower,
of consolidated and consolidating balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries on a monthly
basis for the first year following the Closing Date.

(i) Related Agreements. Receipt by the Administrative Agent of such Related
Agreements as are existing on the Closing Date and are required by the
Administrative Agent, certified by a secretary or assistant secretary of the
Borrower (or such other Responsible Officer of the Borrower as is acceptable to
the Administrative Agent) to be true, correct and complete as of the Closing
Date.

(j) Ratings. The Term Loan shall have received a rating from each of Moody’s and
S&P and the Borrower shall have received a corporate family/corporate credit
rating from each of Moody’s and S&P (collectively, the “Ratings”), and each such
Rating from Moody’s shall be Ba3 or better and from S&P shall be BB- or better.

 

79



--------------------------------------------------------------------------------

(k) Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of
any fees required to be paid on or before the Closing Date.

(l) Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions.

The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension (including a Request for Credit Extension relating to an
advance under an Incremental Facility but excluding a Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects (or, in the case of any such representations and
warranties qualified by materiality or Material Adverse Effect, in all respects
as drafted) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects (or, in the case of any such representations and
warranties qualified by materiality or Material Adverse Effect, in all respects
as drafted) as of such earlier date.

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) If the proceeds of such Credit Extension will fund an Acquisition or
Restricted Payment by the Borrower or a Portfolio Company, the Administrative
Agent shall have received certification from the chief executive officer, chief
financial officer, treasurer or controller of the Borrower demonstrating
sufficient Unused Borrowing Availability for such Credit Extension.

(d) After giving effect to any such Credit Extension, the Borrower shall be in
compliance with the financial covenants in Section 7.11 on a Pro Forma Basis;
and

(e) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

80



--------------------------------------------------------------------------------

Each Request for Credit Extension (including a Request for Credit Extension
relating to an advance under an Incremental Facility but excluding a Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in this Section 4.02
have been satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power.

The Borrower and each of its Subsidiaries (other than, in the case of the
following clause (a), Subsidiaries of a Portfolio Company that are not material
to such Portfolio Company when taken as a whole with all of its Subsidiaries)
(a) is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by the Borrower and each Subsidiary of
each Loan Document and Related Agreement to which it is party have been duly
authorized by all necessary corporate or other organizational action, and do not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien (other than Liens in favor of the Administrative Agent created
pursuant to the Collateral Documents and Liens in favor of the Borrower created
pursuant to the Intercompany Debt Documents) under, or require any payment to be
made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of any Loan Document or any Subsidiary of any
Intercompany Debt Document, other than (i) those that have already been obtained
and are in full force and effect and (ii) filings to perfect the Liens created
by the Collateral Documents in favor of the Administrative Agent and the Liens
created by the Intercompany Debt Documents in favor of the Borrower.

 

81



--------------------------------------------------------------------------------

5.04 Binding Effect.

Each Loan Document has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity. Each Intercompany Debt Document
to which any Subsidiary is a party has been duly executed and delivered by such
Subsidiary and constitutes a legal, valid and binding obligation of such
Subsidiary, enforceable against such Subsidiary in accordance with its terms,
subject to bankruptcy, insolvency and similar laws affecting the enforceability
of creditors’ rights generally and to general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The financial statements delivered pursuant to Section 6.01(a) and
(b) (i) were prepared in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein;
(ii) fairly present the financial condition of the Borrower and its Subsidiaries
on a consolidated (and, as applicable, consolidating) basis as of the dates
thereof and their results of operations and cash flows for the periods covered
thereby (and such consolidating financial statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements), subject, in the case of unaudited financial statements, to the
absence of footnotes and to normal year-end audit adjustments; and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the dates thereof, including liabilities for
taxes, material commitments and Indebtedness.

(b) The Audited Financial Statements and the Interim Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein;
(ii) fairly present the financial condition of the Borrower and its Subsidiaries
on a consolidated (and, as applicable, consolidating) basis as of the dates
thereof and their results of operations and cash flows for the periods covered
thereby (and such consolidating financial statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements), subject, in the case of the Interim Financial Statements, to the
absence of footnotes and to normal year-end audit adjustments; and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the dates thereof, including liabilities for
taxes, material commitments and Indebtedness.

(c) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition or any Recovery Event of any
material part of the business or property of the Borrower and its Subsidiaries,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any Equity Interests of any other Person)
material in relation to the consolidated financial condition of the Borrower and
its Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto and has not otherwise
been disclosed in writing to the Lenders on or prior to the Closing Date.

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any Subsidiary or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document or any of the transactions contemplated hereby or
thereby, or (b) could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

5.07 No Default.

(a) As of the Closing Date, neither the Borrower nor any Subsidiary is in
default under or with respect to any Intercompany Debt Document. Neither the
Borrower nor any Subsidiary is in default under or with respect to any
Intercompany Debt Document or other Contractual Obligation, in each case that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

(b) No Default has occurred and is continuing.

5.08 Ownership of Property.

Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, each of the Borrower and its Subsidiaries has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business.

5.09 Environmental Compliance.

Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect:

(a) Each of the facilities and real properties owned, leased or operated by the
Borrower or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Facilities or the
businesses operated by the Borrower and its Subsidiaries at such time (the
“Businesses”), and there are no conditions relating to the Facilities or the
Businesses that would reasonably be expected to give rise to liability under any
applicable Environmental Laws.

(b) None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.

(c) Neither the Borrower nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened.

(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of the
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.

 

83



--------------------------------------------------------------------------------

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Borrower, threatened,
under any Environmental Law to which the Borrower or any Subsidiary is or will
be named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Borrower, any Subsidiary, the Facilities or the Businesses.

(f) There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including
disposal) of the Borrower or any Subsidiary in connection with the Facilities or
otherwise in connection with the Businesses, in violation of or in amounts or in
a manner that could give rise to liability under Environmental Laws.

5.10 Insurance.

(a) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

(b) The Borrower and its Subsidiaries maintain, if available, fully paid flood
hazard insurance on all real property that is located in a special flood hazard
area and that constitutes Collateral, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent.

5.11 Taxes.

The Borrower and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) to the extent that failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and (b) those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, individually or in
the aggregate, have a Material Adverse Effect. As of the Closing Date, neither
the Borrower nor any Subsidiary is party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Internal Revenue Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Internal Revenue Code, or an application for such a letter
is currently being processed by the IRS. To the knowledge of the Responsible
Officers of the Borrower, nothing has occurred that would reasonably be expected
to prevent or cause the loss of such tax-qualified status.

 

84



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of the Responsible Officers of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

5.13 Subsidiaries.

Set forth on Schedule 5.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (a) jurisdiction of organization,
(b) number of shares of each class of Equity Interests outstanding, and
(c) number or percentage of outstanding shares of each class owned (directly or
indirectly) by the Borrower or any Subsidiary. The outstanding Equity Interests
of each Subsidiary are duly authorized, validly issued, fully paid and
non-assessable. As of the Closing Date, except as set forth on Schedule 5.13,
there are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or other similar agreements or understandings for the purchase
or acquisition of any Equity Interests of any Subsidiary.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower and each Subsidiary is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock. Following the
application of the proceeds of each borrowing of Intercompany Debt, not more
than 25% of the value of the assets (either of the borrowing Subsidiary only or
of such Subsidiary and its Subsidiaries on a consolidated basis) subject to any
restriction on liens or dispositions in the applicable Intercompany Debt
Documents will be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

85



--------------------------------------------------------------------------------

5.15 Disclosure.

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished in writing by or on behalf of the Borrower or any
Subsidiary to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information and forecasts, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time and that actual results during the period or periods covered by any
such projections and forecasts may differ from projected or forecasted results.

5.16 Compliance with Laws.

Each of the Borrower and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc.

The Borrower owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of its business. Set forth on Schedule
5.17 is a list of (i) all IP Rights registered or pending registration with the
United States Copyright Office or the United States Patent and Trademark Office
that as of the Closing Date the Borrower owns and (ii) all licenses of IP Rights
registered with the United States Copyright Office or the United States Patent
and Trademark Office as of the Closing Date. Except for such claims and
infringements that could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, no claim has been asserted and is
pending by any Person challenging or questioning the use of any IP Rights or the
validity or effectiveness of any IP Rights, nor does any Responsible Officer of
the Borrower know of any such claim, and, to the knowledge of the Responsible
Officers of the Borrower, neither the use of any IP Rights by the Borrower nor
the granting of a right or a license in respect of any IP Rights from the
Borrower infringes on any rights of any other Person. As of the Closing Date,
none of the IP Rights owned by the Borrower is subject to any licensing
agreement or similar arrangement except as set forth on Schedule 5.17.

5.18 Solvency.

On the Closing Date, both immediately prior to and after giving effect to the
Credit Extensions and other transactions to occur on the Closing Date, the
Borrower is Solvent individually and the Borrower and its Subsidiaries are
Solvent on a consolidated basis.

 

86



--------------------------------------------------------------------------------

5.19 Business Locations; Taxpayer Identification Number.

Set forth on Schedule 5.19-1 is a list of all real property located in the
United States that is owned or leased by the Borrower as of the Closing Date
(identifying whether such real property is owned or leased). Set forth on
Schedule 5.19-2 is the jurisdiction of organization, chief executive office,
U.S. tax payer identification number and organizational identification number of
the Borrower as of the Closing Date. The Borrower has not during the five years
preceding the Closing Date (i) changed its legal name, (ii) changed its state of
formation, or (iii) been party to a merger, consolidation or other change in
structure.

5.20 OFAC; PATRIOT Act; Anti-Corruption Laws.

(a) Neither the Borrower nor any Subsidiary nor, to the knowledge of the
Borrower, any director, officer, employee, agent, affiliate or representative of
the Borrower or any Subsidiary, is an individual or entity currently the subject
of any Sanctions, nor is the Borrower or any Subsidiary located, organized or
resident in a Designated Jurisdiction.

(b) The Borrower and each Subsidiary is in compliance with (i) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto
and (ii) the Act.

(c) No part of the proceeds of any Credit Extension will be used by the Borrower
or any Subsidiary, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or any
similar laws, rules or regulations issued, administered or enforced by any
Governmental Authority having jurisdiction over any of the Borrower or any
Subsidiary.

5.21 Labor Matters.

The Borrower is not subject to any labor or collective bargaining agreement.
There are no existing or, to the knowledge of the Responsible Officers of the
Borrower, threatened strikes, lockouts or other labor disputes involving the
Borrower or any Subsidiary that singly or in the aggregate could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower are not in violation of the Fair Labor Standards Act
or any other applicable law, rule or regulation dealing with such matters.

5.22 Related Agreements.

The Borrower has furnished to the Administrative Agent a true and correct copy
of the Related Agreements pursuant hereto. Each of the Borrower and the
Subsidiaries and, to the Borrower’s knowledge, each other party to the Related
Agreements, has duly taken all necessary organizational action to authorize the
execution, delivery and performance of the Related Agreements and the
consummation of transactions contemplated thereby. As of the Closing Date, the
Related Transactions occurring prior to the Closing Date have been consummated
in accordance with the terms of the Related Agreements and applicable Law. The
execution and delivery of the Related Agreements in existence as of the Closing
Date, and the consummation of the Related Transactions occurring prior to the
Closing Date, did not violate any statute or regulation of the United States
(including any securities law) or of any state or other applicable jurisdiction,
or any order, judgment or decree of any court or governmental body binding on

 

87



--------------------------------------------------------------------------------

the Borrower or any Subsidiary or, to the Borrower’s knowledge, any other party
to the Related Agreements, or result in a breach of, or constitute a default
under, any material agreement, indenture, instrument or other document, or any
judgment, order or decree, to which the Borrower or any Subsidiary is a party or
by which the Borrower or any Subsidiary is bound or, to Borrower’s knowledge, to
which any other party to the Related Agreements is a party or by which any such
party is bound. No statement or representation made in the Related Agreements in
existence as of the Closing Date by the Borrower or any Subsidiary or, to the
Borrower’s knowledge, any other Person, contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time that such
statement or representation is made. As of the Closing Date and any other date
on which such representations and warranties are otherwise remade or deemed
remade hereunder, (i) each of the representations and warranties contained in
the Related Agreements in existence as of the Closing Date made by the Borrower
or any Subsidiary is true and correct in all material respects (or, with respect
to any such representations and warranties that are qualified by materiality or
material adverse effect, in all respects as drafted) and (ii) to the Borrower’s
knowledge, each of the representations and warranties contained in the Related
Agreements in existence as of the Closing Date made by any Person other than the
Borrower or a Subsidiary is true and correct in all material respects (or, with
respect to any such representations and warranties that are qualified by
materiality or material adverse effect, in all respects as drafted).

ARTICLE VI

AFFIRMATIVE COVENANTS

Until the Facility Termination Date, the Borrower shall:

6.01 Financial Statements.

Deliver to the Administrative Agent (for further distribution to the Lenders):

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of:

(i) the Borrower, commencing with the first such fiscal year end to occur after
the Closing Date, a consolidated and consolidating (by Portfolio Company and
Outside Company) balance sheet of the Borrower and its Subsidiaries as at the
end of such fiscal year, and the related consolidated and consolidating (by
Portfolio Company and Outside Company) statements of income or operations,
changes in shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, and in the case
of such consolidated statements audited and accompanied by a report and opinion
of an independent certified public accountant of recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (except for
qualifications relating to changes in accounting principles or practices
reflecting changes in GAAP and required or approved by the Borrower’s
independent certified public accountants), and in the case of such consolidating
statements certified by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower to the effect that such statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Borrower and its Subsidiaries; and

 

88



--------------------------------------------------------------------------------

(ii) a Portfolio Company or Outside Company, commencing with the first such
fiscal year end to occur after the Closing Date, a consolidated balance sheet of
such Portfolio Company or Outside Company, as applicable, and its Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (except for qualifications relating to
changes in accounting principles or practices reflecting changes in GAAP and
required or approved by such Portfolio Company’s or Outside Company’s
independent certified public accountants); provided, that audited financial
statements for Portfolio Companies and Outside Companies with respect to fiscal
years prior to the first full fiscal year occurring after such Portfolio Company
or Outside Company has become a Portfolio Company or Outside Company shall only
be required to be delivered to the extent they are available; and

(b) as soon as available, but in any event within forty-five (45) days after the
end of each month other than the first month (for which such financial
statements shall not be required to be delivered prior to delivery of the
financial statements referred to in Section 6.01(a)(i)) and last month (for
which monthly financial statements shall not be required to be delivered under
this Section 6.01(b)) of each fiscal year, commencing with the first such month
end to occur after the Closing Date, a consolidated and consolidating (by
Portfolio Company and Outside Company) balance sheet of the Borrower and its
Subsidiaries as at the end of such month, the related consolidated and
consolidating (by Portfolio Company and Outside Company) statements of income or
operations for such month and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated and consolidating (by Portfolio Company and
Outside Company) statements of cash flows for the portion of the Borrower’s
fiscal year then ended and the corresponding portion of the budget for the
current fiscal year, all in reasonable detail and in the case of such
consolidated statements certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes, and in the
case of such consolidating statements certified by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower to the effect
that such statements are fairly stated in all material respects when considered
in relation to the consolidated financial statements of the Borrower and its
Subsidiaries; and

(c) as soon as available, but in any event within sixty (60) days after the end
of each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2014, forecasts prepared by management of the Borrower, in form
reasonably satisfactory to the Administrative Agent, of consolidated and
consolidating (by Portfolio Company and Outside Company) balance sheets,
statements of income or operations and cash flows, and budgets of the Borrower
and its Subsidiaries on a monthly basis for the immediately following fiscal
year (including the fiscal years in which the Maturity Date occurs).

 

89



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or 6.01(b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 6.01(a) or 6.01(b) at the times specified
therein.

6.02 Certificates; Other Information.

Deliver to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements;

(b) concurrently with the delivery of (i) the financial statements referred to
in Section 6.01(a)(i) and (ii) the financial statements referred to in
Section 6.01(b) for any fiscal quarter-end, a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower, which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the
equityholders of the Trust, the Borrower or any Subsidiary, and copies of all
annual, regular, periodic and special reports and registration statements which
the Trust, the Borrower or any Subsidiary may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) concurrently with the delivery of (i) the financial statements referred to
in Section 6.01(a)(i) and (ii) the financial statements referred to in
Section 6.01(b) for any fiscal quarter-end, a report signed by a Responsible
Officer of the Borrower and in form and detail reasonably satisfactory to the
Administrative Agent that supplements Schedule 5.17 such that, as supplemented,
such Schedule would be accurate and complete as of such date (if no supplement
is required to cause such Schedule to be accurate and complete as of such date,
then the Borrower shall not be required to deliver such a report);

(e) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a)(i) and (b), a duly completed Availability Certificate dated as
of the last day of the period covered by such financial statements, signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower, which delivery may, unless the Administrative Agent or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes; provided, that, at any time an Event of Default exists, the
Administrative Agent may require the Borrower to deliver Availability
Certificates more frequently;

(f) as soon as available, but in any event within one hundred twenty (120) days
after the end of each fiscal year, a certificate signed by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower
containing a calculation of Consolidated Excess Cash Flow for such fiscal year,
in form and detail reasonably satisfactory to the Administrative Agent (but only
to the extent such calculation is not included in any other certificate
delivered

 

90



--------------------------------------------------------------------------------

pursuant to this Section 6.02 in connection with the financial statements
delivered under Section 6.1(a) for such fiscal year), which delivery may, unless
the Administrative Agent or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes;

(g) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and, in respect of each month that is the last month of a fiscal
quarter, Section 6.01(b), a management discussion and analysis of such financial
statements in form and detail reasonably satisfactory to the Administrative
Agent;

(h) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Trust, the Borrower or any Subsidiary by independent accountants in
connection with the accounts or books of the Trust, the Borrower or any
Subsidiary, or any audit of any of them;

(i) promptly, and in any event within five (5) Business Days after receipt
thereof by the Trust, the Borrower or any Subsidiary, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Trust, the Borrower or any Subsidiary; and

(j) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender (but for not longer than one year unless a subsequent request is made by
the Administrative Agent or such Lender to the Borrower to deliver such paper
copies) and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or e-mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or

 

91



--------------------------------------------------------------------------------

the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities Laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information”. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

6.03 Notices.

Promptly upon becoming aware of any of the following, notify the Administrative
Agent of:

(a) the occurrence of any Default.

(b) any matter (including any litigation, arbitration, governmental
investigation or proceeding instituted or threatened, or any violation of any
Environmental Law) that has resulted or could reasonably be expected to result,
individually or collectively with other matters, in a Material Adverse Effect.

(c) the occurrence of any ERISA Event.

(d) any material change in accounting policies or financial reporting practices
by the Borrower or any Subsidiary, including any determination by the Borrower
referred to in Section 2.10(b).

(e) any event of default under an Intercompany Debt Document applicable to any
Portfolio Company that is not cured within three (3) Business Days of occurrence
(such notice under this clause (e) to include copies of any written
correspondence with the applicable Portfolio Company regarding such event of
default).

(f) any Portfolio Company becoming a Disqualified Portfolio Company (such notice
under this clause (f) to be accompanied by an updated Availability Certificate
reflecting that such Portfolio Company has become a Disqualified Portfolio
Company).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

92



--------------------------------------------------------------------------------

6.04 Payment of Taxes.

Pay and discharge, and cause each Subsidiary to pay and discharge, prior to
delinquency all material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain, and cause each Subsidiary to preserve, renew
and maintain, in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05.

(b) Preserve, renew and maintain, and cause each Subsidiary to preserve, renew
and maintain, in full force and effect its good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05.

(c) Take, and cause each Subsidiary to take, all reasonable action to maintain
all rights, privileges, permits, licenses, qualifications and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(d) Preserve or renew, and cause each Subsidiary to preserve or renew, all of
its IP Rights, the non-preservation or non-renewal of which could reasonably be
expected to have a Material Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect, and cause each Subsidiary to maintain,
preserve and protect, all of its material properties and equipment useful and
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

(b) Make, and cause each Subsidiary to make, all necessary repairs thereto and
renewals and replacements thereof, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(c) Use, and cause each Subsidiary to use, the standard of care typical in the
industry in the operation and maintenance of its facilities.

6.07 Maintenance of Insurance.

(a) Maintain, and cause each Subsidiary to maintain, with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

(b) Without limiting the foregoing, (i) maintain, and cause each Subsidiary to
maintain, if available, fully paid flood hazard insurance on all real property
that is located in a special flood hazard area and that constitutes Collateral
or, in the case of each Subsidiary, collateral under any Qualified Intercompany
Debt Document, on such terms and in such amounts as required by The National
Flood

 

93



--------------------------------------------------------------------------------

Insurance Reform Act of 1994 or (in the case of such real property that
constitutes Collateral) as otherwise required by the Administrative Agent,
(ii) furnish to the Administrative Agent evidence of the renewal (and payment of
renewal premiums therefor) of all such policies prior to the expiration or lapse
thereof, and (iii) furnish to the Administrative Agent prompt written notice of
any redesignation of any such improved real property into or out of a special
flood hazard area.

(c) Cause the Administrative Agent and its successors and/or assigns to be named
as lender’s loss payee or mortgagee as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Administrative Agent, that
it will give the Administrative Agent thirty days (or such lesser amount as the
Administrative Agent may agree) prior written notice before any such policy or
policies shall be altered or canceled.

(d) With respect to the insurance policies of the Subsidiaries that are
borrowers or guarantors under any Intercompany Debt Documents, the Borrower
shall, as part of and in connection with such Intercompany Debt Documents,
(i) cause the Borrower and its successors and/or assigns to be named as lender’s
loss payee or mortgagee as its interest may appear, and/or additional insured
with respect to any such insurance providing liability coverage or coverage in
respect of any collateral for such Intercompany Debt, and cause each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Borrower, that it will give
the Borrower thirty days prior written notice before any such policy or policies
shall be altered or canceled, and (ii) obtain a collateral assignment of each
business interruption insurance policy maintained by such Subsidiaries.

6.08 Compliance with Laws.

Comply, and cause each Subsidiary to comply, with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records.

(a) Maintain, and cause each Subsidiary to maintain, proper books of record and
account in accordance with sound business practices, sufficient to allow the
preparation of financial statements in accordance with GAAP consistently
applied.

(b) Maintain, and cause each Subsidiary to maintain, such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Subsidiary, as the case may be.

6.10 Inspection Rights.

Permit, and cause each Subsidiary to permit, representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants (and
the Borrower hereby authorizes such independent public accountants to discuss
such financial matters with the Administrative Agent or any representative
thereof), all at the expense of the Borrower and at such reasonable times during
normal business hours, and as often as may be reasonably desired, upon
reasonable advance notice

 

94



--------------------------------------------------------------------------------

to the Borrower; provided, however, that (i) so long as no Default exists, the
Borrower shall not be required to pay for more than one such inspection and
examination in any fiscal year of the Borrower, (ii) when a Default exists the
Administrative Agent (or any of its representatives and independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice, and (iii) the visitation,
inspection and examination, rights provided for in this Section 6.10, as they
relate to any Subsidiary of the Borrower, shall only apply if an Event of
Default exists hereunder or if such Subsidiary is in payment default under any
Intercompany Debt Document to which it is a party.

6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to finance working capital,
capital expenditures and other lawful corporate purposes (including the funding
of Acquisitions, Restricted Payments and Qualified Intercompany Debt permitted
hereby), (b) to refinance certain existing Indebtedness and (c) in the case of
any Incremental Term Facility, to repay Revolving Loans hereunder, provided that
in no event shall the proceeds of the Credit Extensions be used in contravention
of any Law or of any Loan Document.

6.12 Pledged Assets.

(a) Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary and (ii) 66% of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary, in each case to the extent directly owned by the
Borrower, to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the Collateral Documents, and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may request including, any filings and
deliveries to perfect such Liens and favorable opinions of counsel all in form
and substance reasonably satisfactory to the Administrative Agent.

(b) Other Property. Cause all property (other than Excluded Property) of the
Borrower to be subject at all times to first priority, perfected and, in the
case of real property (whether leased or owned), title insured (to the extent
required by the Administrative Agent) Liens in favor of the Administrative Agent
to secure the Obligations pursuant to the Collateral Documents (subject to
Permitted Liens) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
request including filings and deliveries necessary to perfect such Liens,
Organization Documents, resolutions, surveys, flood hazard certifications (and,
if applicable, evidence of flood insurance as the Administrative Agent
requires), landlord’s waivers, consents and estoppels, and favorable opinions of
counsel to such Person, all in form, content and scope reasonably satisfactory
to the Administrative Agent.

6.13 Maintenance of Ratings.

Use its best efforts (which shall include the payment by the Borrower of
customary rating agency fees and cooperation with information and data requests
by Moody’s and S&P in connection with their ratings process) to maintain the
Ratings.

 

95



--------------------------------------------------------------------------------

6.14 Further Assurances.

Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject the Borrower’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent, the Lenders, the L/C Issuers, the Cash Management Banks and the Hedge
Banks the rights granted or now or hereafter intended to be granted to them
under any Loan Document or under any other instrument executed in connection
with any Loan Document to which the Borrower or any of its Subsidiaries is or is
to be a party, and cause each of its Subsidiaries to do so.

6.15 Compliance With Environmental Laws.

Comply, and cause each Subsidiary to comply, and cause all lessees and other
Persons operating or occupying its or the applicable Subsidiary’s properties to
comply, in all material respects, with all applicable Environmental Laws; obtain
and renew, and cause each Subsidiary to obtain and renew, all environmental
permits necessary for its operations and properties; and conduct, and cause each
Subsidiary to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

6.16 Deposit and Securities Accounts.

Maintain all of its deposit accounts at all times with the Administrative Agent
or a Lender, and obtain and deliver to the Administrative Agent such Qualifying
Control Agreements as the Administrative Agent requires with respect to its
deposit accounts and securities accounts.

ARTICLE VII

NEGATIVE COVENANTS

Until the Facility Termination Date, the Borrower shall not, directly or
indirectly:

7.01 Liens.

Create, incur, assume or suffer to exist, or permit any Subsidiary (other than
any Subsidiary Outside Company) to create, incur, assume or suffer to exist, any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

 

96



--------------------------------------------------------------------------------

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals, replacements or extensions thereof, provided that the property covered
thereby is not increased;

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) Liens of landlords, carriers, warehousemen, mechanics, materialmen and
repairmen and other like Liens arising in the ordinary course of business,
provided that such Liens secure only amounts not overdue for more than thirty
days or, if overdue for more than thirty days, are being contested in good faith
by appropriate proceedings diligently conducted for which adequate reserves
determined in accordance with GAAP have been established;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(i) to the extent securing Indebtedness that is permitted under Section 7.03(e),
(i) Liens on the assets of a Portfolio Company securing capital leases of such
Portfolio Company (and attaching only to the property being leased), (ii) Liens
on the assets of a Portfolio Company existing on property at the time of the
acquisition thereof by such Portfolio Company (and not created in contemplation
of such acquisition) and (iii) Liens that constitute purchase money security
interests on any property of a Portfolio Company securing Indebtedness of such
Portfolio Company incurred for the purpose of financing all or any part of the
cost of acquiring such property, provided that any such Lien attaches to such
property within 60 days of the acquisition thereof and attaches solely to the
property financed by such Indebtedness;

(j) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any Subsidiary;

(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;

 

97



--------------------------------------------------------------------------------

(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(o) Liens arising on any real property as a result of any eminent domain,
condemnation or similar proceeding being commenced with respect to such real
property; and

(p) Liens in favor of the Borrower arising under Qualified Intercompany Debt
Documents and securing Intercompany Debt permitted hereunder.

7.02 Investments.

Make, or permit any Subsidiary (other than any Subsidiary Outside Company) to
make, any Investments, except:

(a) Investments in the form of cash or Cash Equivalents;

(b) Investments outstanding on the Closing Date and set forth in Schedule 7.02;

(c) Investments in Portfolio Companies constituting Qualified Intercompany Debt;
provided that, in the case of (i) the initial incurrence of Qualified
Intercompany Debt by a Portfolio Company, (ii) any subsequent incurrence of
Qualified Intercompany Debt in connection with the consummation of add-on
Acquisitions of Targets by a Portfolio Company, or (iii) any incurrence of
Qualified Intercompany Debt by a Portfolio Company in connection with a
recapitalization (which shall not include an incurrence of Qualified
Intercompany Debt solely to finance a redemption of preferred equity that is
permitted hereunder) of such Portfolio Company involving an increase to the
amount of Qualified Intercompany Debt of such Portfolio Company, the
Administrative Agent has received projections and other financial data
reasonably acceptable to the Administrative Agent which demonstrates that, after
giving effect to the incurrence of any such Qualified Intercompany Debt by a
Portfolio Company (and, as applicable, the Acquisition or recapitalization
transaction related thereto), (A) such Portfolio Company is Solvent and (B) the
Portfolio Company Leverage Ratio for such Portfolio Company, calculated on a Pro
Forma Basis, is not greater than 5.00 to 1.00;

(d) contributions by the Borrower to the capital of a Portfolio Company or a
Subsidiary Outside Company, so long as all of the Equity Interests in such
Portfolio Company or Subsidiary Outside Company owned by the Borrower have been
pledged to the Administrative Agent to secure the Obligations in accordance with
the terms of the Loan Documents;

(e) Investments of Indebtedness in Subsidiary Outside Companies, so long as the
instruments evidencing any such Indebtedness have been pledged to the
Administrative Agent to secure the Obligations in accordance with the terms of
the Loan Documents;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(g) Guarantees permitted by Section 7.03;

 

98



--------------------------------------------------------------------------------

(h) Permitted Eligible Acquisitions and Permitted Ineligible Acquisitions; and

(i) equity Investments held in a Non-Subsidiary Outside Company made prior to
(and as in existence as of) the date upon which such Person first became a
Non-Subsidiary Outside Company that were permitted under this Agreement at the
time made (it being agreed and understood that no further Investments may be
made in such Non-Subsidiary Outside Company).

7.03 Indebtedness.

Create, incur, assume or suffer to exist, or permit any Subsidiary (other than
any Subsidiary Outside Company) to create, incur, assume or suffer to exist, any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and set forth in Schedule 7.03
and any refinancings, renewals and extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing or extension and by an amount equal to any existing
commitments unutilized thereunder and (ii) the material terms taken as a whole
of such refinancing or extension are not materially less favorable in any
material respect to the Borrower and its Subsidiaries or the Lenders than the
terms of the Indebtedness being refinanced or extended;

(c) intercompany Indebtedness permitted under Section 7.02; provided that in the
case of Indebtedness owing by the Borrower to a Subsidiary (i) such Indebtedness
shall be subordinated to the Obligations in a manner and to an extent reasonably
acceptable to the Administrative Agent and (ii) such Indebtedness shall not be
prepaid unless no Default exists immediately prior to or after giving effect to
such prepayment;

(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(e) (i) Indebtedness of the Portfolio Companies (exclusive of Indebtedness of
the Portfolio Companies permitted pursuant to other clauses of this Section 7.03
that are applicable to Portfolio Companies) that does not exceed in the
aggregate at any time outstanding for any Portfolio Company the lesser of
(x) $3,000,000 and (y) the product of (I) the Portfolio Company EBITDA of such
Portfolio Company for the twelve month period ending on the last day of the
month for which financial statements regarding such Portfolio Company have been
most recently delivered to the Administrative Agent in accordance with the terms
of this Agreement times (II) 0.25 (with measurements under this clause (i) made
at the time of incurrence of any such Indebtedness of the Portfolio Companies);
and (ii) Indebtedness of the Borrower that does not exceed $1,000,000 in the
aggregate at any time outstanding;

 

99



--------------------------------------------------------------------------------

(f) Qualified Intercompany Debt;

(g) [reserved];

(h) Guarantees (i) of obligations under real property leases and obligations in
respect of severance payments provided by entities within the same Portfolio
Company or Outside Company (as applicable), so long as any such guarantee is
provided at the time such obligations are incurred, (ii) by the Borrower of
obligations of Subsidiaries to the extent required by applicable law in an
aggregate amount not to exceed $10,000,000 at any time outstanding, (iii) by the
Borrower of obligations (contingent or otherwise) of Portfolio Companies
existing or arising under Swap Contracts permitted by Section 7.03(d) the Swap
Termination Value of which shall not exceed $5,000,000 in the aggregate for all
such Guarantees under this clause (iii), and (iv) arising with respect to
customary indemnification obligations in favor of purchasers in connection with
dispositions permitted under Section 7.05;

(i) Permitted Earn Out Obligations not to exceed $25,000,000 in the aggregate at
any time outstanding for all Portfolio Companies collectively; and

(j) any unsecured Indebtedness of the Borrower; provided that (i) both before
and after giving effect to the incurrence of such Indebtedness and the
application of the proceeds thereof, the Consolidated Leverage Ratio is at least
0.25 less than the maximum Consolidated Leverage Ratio then permitted under
Section 7.11(a) and the Borrower is otherwise in compliance with the financial
covenants in Section 7.11, in each case on a Pro Forma Basis with such financial
covenants recomputed for the twelve-month period ending on the last day of the
most recently ended month for which a Compliance Certificate has been delivered
to the Administrative Agent in accordance with the provisions of this Agreement,
and if such Indebtedness exceeds $5,000,000 the Borrower shall have delivered to
the Administrative Agent a Pro Forma Compliance Certificate demonstrating
compliance with the foregoing, (ii) no Default shall exist at the time of, or
would result from, the incurrence of such Indebtedness, (iii) the maturity date
of such Indebtedness shall be at least 181 days after the latest maturity of any
Loans hereunder, (iv) such Indebtedness is not subject to any amortization
payments or any mandatory prepayments or sinking fund payments (other than in
connection with a change of control, asset sale or event of loss and customary
acceleration rights after an event of default) in each case prior to the date at
least 181 days after the latest maturity of any Loans hereunder and (v) unless
approved by the Administrative Agent, such Indebtedness is on terms and
conditions that are not materially more restrictive than the terms and
conditions of this Agreement and the other Loan Documents; and

(k) to the extent constituting Indebtedness, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in each case
by any Portfolio Company in the ordinary course of business, in an aggregate
amount not to exceed $25,000,000.

7.04 Fundamental Changes.

Merge, dissolve, liquidate or consolidate, or permit any Subsidiary (other than
any Subsidiary Outside Company) to merge, dissolve, liquidate or consolidate,
with or into another Person, except that so long as no Default exists or would
result therefrom, (a) the Borrower may merge or consolidate with any of its
Subsidiaries provided that the Borrower is the continuing or surviving Person,
(b) any Subsidiary may merge or consolidate into the parent company of such
Subsidiary or into a Domestic Subsidiary that is a borrower or guarantor under
Qualified Intercompany Debt Documents, (c) subject to clause (a) above, the
Borrower or any Subsidiary may merge with any other Person in connection with a
Permitted Eligible

 

100



--------------------------------------------------------------------------------

Acquisition or Permitted Ineligible Acquisition, (d) the Borrower may enter into
a Permitted Trust Merger and (e) any Subsidiary may dissolve, liquidate or wind
up its affairs at any time provided that such dissolution, liquidation or
winding up, as applicable, could not have a Material Adverse Effect.

7.05 Dispositions.

Make, or permit any Subsidiary (other than any Subsidiary Outside Company) to
make, any Disposition except:

(a) a sale by the Borrower of a Portfolio Company for at least fair market value
(as determined by the board of directors (or equivalent governing body) of the
Borrower), so long as (i) no Event of Default exists or would result therefrom,
(ii) the Borrower has delivered an updated Availability Certificate to the
Administrative Agent demonstrating that, after giving effect to such sale and
the application of the proceeds thereof, Borrowing Availability shall be in
excess of Total Revolving Outstandings, (iii) after giving effect to such sale
and the application of the proceeds thereof, the Borrower shall be in compliance
on a Pro Forma Basis with the covenants set forth in Section 7.11 recomputed for
the twelve-month period ending on the last day of the most recently ended month
for which a Compliance Certificate has been delivered to the Administrative
Agent in accordance with the provisions of this Agreement, and the Borrower
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating such compliance, and (iv) all Intercompany Debt owing
by such Portfolio Company is repaid to the Borrower in cash in full at the time
of the closing of such sale;

(b) a going-public transaction consummated by a Portfolio Company or a
transaction entered into by the Borrower that results in a sale or other
disposition of a portion of its Equity Interests in a Portfolio Company for at
least fair market value (as determined by the board of directors (or equivalent
governing body) of the Borrower), in each case so long as (i) such Portfolio
Company is reclassified as an Outside Company upon the consummation of such
transaction, (ii) no Event of Default exists or would result therefrom,
(iii) the Borrower has delivered an updated Availability Certificate to the
Administrative Agent demonstrating that, after giving effect to such
transaction, to the application of the proceeds thereof and to the applicable
Portfolio Company constituting an Outside Company, Borrowing Availability shall
be in excess of Total Revolving Outstandings, (iv) after giving effect to such
transaction, to the application of the proceeds thereof and to the applicable
Portfolio Company constituting an Outside Company, the Borrower shall be in
compliance on a Pro Forma Basis with the covenants set forth in Section 7.11
recomputed for the twelve-month period ending on the last day of the most
recently ended month for which a Compliance Certificate has been delivered to
the Administrative Agent in accordance with the provisions of this Agreement,
and the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating such compliance, and (v) all Intercompany
Debt owing by such Portfolio Company is repaid to the Borrower in cash in full
upon the consummation of such transaction;

(c) a sale by the Borrower of an Outside Company for at least fair market value
(as determined by the board of directors (or equivalent governing body) of the
Borrower) and sales and dispositions by the Borrower of Equity Interests in
Outside Companies for at least fair market value (as determined by the board of
directors (or equivalent governing body) of the Borrower), in each case where
the consideration paid in connection therewith is at least 80% cash or Cash
Equivalents paid contemporaneously with consummation of the transaction;

(d) [reserved]; and

 

101



--------------------------------------------------------------------------------

(e) sales and dispositions of assets by any Portfolio Company for at least fair
market value (as determined by the board of directors (or equivalent governing
body) of such Portfolio Company), so long as (i) no Event of Default exists or
would result therefrom, (ii) the consideration paid in connection therewith is
at least 80% cash or Cash Equivalents paid contemporaneously with consummation
of the transaction, (iii) the aggregate net book value of all of the assets sold
or otherwise disposed of by any Portfolio Company in all such transactions in
any fiscal year pursuant to this clause (e) shall not exceed an amount equal to
35% of the aggregate net book value of the tangible assets of such Portfolio
Company as of the last day of the immediately prior fiscal year, (iv) the
aggregate net book value of all of the assets sold or otherwise disposed of by
all Portfolio Companies in all such transactions in any fiscal year pursuant to
this clause (e) shall not exceed an amount equal to 15% of the aggregate net
book value of the combined tangible assets of all Portfolio Companies as of the
last day of the immediately prior fiscal year, and (v) after giving effect to
such sale or disposition and to the application of the proceeds thereof, the
Borrower shall be in compliance on a Pro Forma Basis with the covenants set
forth in Section 7.11 recomputed for the twelve-month period ending on the last
day of the most recently ended month for which a Compliance Certificate has been
delivered to the Administrative Agent in accordance with the provisions of this
Agreement, and the Borrower shall have delivered to the Administrative Agent a
Pro Forma Compliance Certificate demonstrating such compliance.

7.06 Restricted Payments.

Declare or make, or permit any Subsidiary (other than any Subsidiary Outside
Company) to declare or make, any Restricted Payment, or incur, or permit any
Subsidiary (other than any Subsidiary Outside Company) to incur, any obligation
(contingent or otherwise) to do so, except that:

(a) each Subsidiary may declare and make Restricted Payments to Persons that own
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

(b) the Borrower may make distributions to the Trust to permit the Trust to
satisfy expenses of the Trust that relate to the Borrower and its Subsidiaries;

(c) the Borrower may make distributions to the Trust to permit the Trust to pay
federal and state income taxes then due and owing by the Trust that are
attributable to the Trust’s ownership of Equity Interests in the Borrower and
the operations of the Borrower and its Subsidiaries, so long as the amount of
such distributions for the payment of taxes shall not be greater than the amount
such taxes would have been had the Borrower not filed consolidated income tax
returns with the Trust;

(d) the Borrower and the Portfolio Companies may pay Management Fees to the
Manager, and reimburse the Manager for its reasonable expenses incurred in
connection with its management of the Borrower, pursuant to and in accordance
with the terms of the Management Fee Agreement and the other Management Fee
Documents, each as in effect on the date hereof (provided, that (i) any amounts
paid by the Borrower under the Management Fee Agreement shall be net of amounts
paid by the Portfolio Companies to the Manager or its Affiliates pursuant to the
Management Fee Documents to which the Portfolio Companies are party and (ii) the
making and receipt of payments under the Management Fee Documents shall be
subject to the provisions of the Management Fee Subordination Agreement);

 

102



--------------------------------------------------------------------------------

(e) Subsidiaries may pay Integration Services Fees, in each case to the extent
that (i) such fees are reasonable and customary based on the applicable
acquisition or sale and (ii) such fees have been approved by the board of
directors (or equivalent governing body) of the applicable Portfolio Company or
Outside Company and by the compensation committee of the Borrower;

(f) the Borrower may make Allocation Member Distributions;

(g) the Borrower may make Restricted Payments if, after giving effect thereto
and the incurrence of any Indebtedness in connection therewith, (i) no Event of
Default exists or would result therefrom (and, assuming any such incurrence of
Indebtedness in connection therewith had occurred on the first day of the then
most recently ended twelve-month period of the Borrower for which a Compliance
Certificate has been delivered hereunder, the Borrower would be in compliance
with Section 7.11(a) on a Pro Forma Basis), and (ii) either (A) the sum of
(x) all cash and Cash Equivalents of the Borrower on deposit in an account that
is with the Administrative Agent or is subject to a Qualifying Control Agreement
plus (y) Unused Borrowing Availability is not less than $25,000,000, or (B) the
Consolidated Fixed Charge Coverage Ratio for the twelve-month period for which
financial statements have been most recently delivered in accordance with this
Agreement, calculated on a Pro Forma Basis giving effect to any such Restricted
Payment by the Borrower and all other such Restricted Payments by the Borrower
during such period as charges in the denominator of the Consolidated Fixed
Charge Coverage Ratio, is greater than 1.00 to 1.00;

(h) each Portfolio Company may purchase or redeem shares of its preferred stock
from any one or more shareholders:

(i) with Intercompany Debt permitted hereunder if, after giving effect thereto
and the incurrence of any Indebtedness in connection therewith, (A) no Event of
Default exists or would result therefrom, (B) the Consolidated Leverage Ratio as
of the last day of the most recently ended twelve-month period for which
financial statements have been delivered hereunder (calculated on a Pro Forma
Basis assuming any such incurrence of Indebtedness in connection therewith had
occurred on the first day of such period) is less than 2.00 to 1.00, and (C) the
sum of (x) all cash and Cash Equivalents of the Borrower on deposit in an
account that is with the Administrative Agent or is subject to a Qualifying
Control Agreement plus (y) Unused Borrowing Availability is not less than
$25,000,000;

(ii) with proceeds (net of reasonable direct costs incurred in connection
therewith, including legal, accounting and investment banking fees, Allocation
Member Distributions, professional fees and expenses, and taxes paid or
reasonably estimated by the Borrower to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements)) of a sale of Fox Common Equity (for the per share price of Fox
Common Equity at such time on the Designated Exchange) by the Borrower, which
proceeds are contributed by the Borrower to such Portfolio Company and actually
used by such Portfolio Company to purchase or redeem shares of its preferred
stock substantially concurrently with such sale and contribution by the
Borrower; and

(iii) with proceeds (net of reasonable direct costs incurred in connection
therewith, including legal, accounting and investment banking fees, professional
fees and expenses, and taxes paid or reasonably estimated by the Borrower to be
payable as a

 

103



--------------------------------------------------------------------------------

result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements)) of a sale or issuance by the Trust
of common Equity Interests in the Trust, which proceeds are contributed by the
Trust to the Borrower and further contributed by the Borrower to such Portfolio
Company and actually used by such Portfolio Company to purchase or redeem shares
of its preferred stock substantially concurrently with such sale or issuance and
contributions;

(i) each Portfolio Company may purchase or redeem shares of its common Equity
Interests from any one or more (i) minority shareholders in unlimited amounts
and (ii) other shareholders in an aggregate amount not to exceed $1,500,000 for
all such purchases and redemptions under this clause (ii) in any fiscal year,
provided that no such purchase or redemption under either of the foregoing
clauses (i) and (ii) shall be made by a Portfolio Company unless (A) such
Portfolio Company is in compliance with the financial covenants under its
Intercompany Debt Documents on a pro forma basis after giving effect to such
proposed purchase or redemption, (B) no Event of Default exists or would result
therefrom and (C) after giving effect to such to such proposed purchase or
redemption and the incurrence of any Indebtedness in connection therewith, the
Borrower shall be in compliance on a Pro Forma Basis with the covenants set
forth in Section 7.11 recomputed for the twelve-month period ending on the last
day of the most recently ended month for which a Compliance Certificate has been
delivered to the Administrative Agent in accordance with the provisions of this
Agreement;

(j) to the extent due and payable and permitted under the applicable
subordination provisions thereof, the Portfolio Companies may make regularly
scheduled payments in respect of Permitted Earn Out Obligations, provided
that (i) the amount of revolver borrowing availability under the Intercompany
Debt Documents between the Borrower and the applicable Portfolio Company after
giving effect to such payment shall be not less than the product of the
Portfolio Company EBITDA of such Portfolio Company for the twelve month period
ending on the last day of the month for which a Compliance Certificate has most
recently been delivered to the Administrative Agent in accordance with this
Agreement times 0.25, (ii) such Portfolio Company is in compliance with the
financial covenants under its Intercompany Debt Documents on a pro forma basis
after giving effect to such payment, (iii) no Event of Default exists or would
result therefrom and (iv) after giving effect to such to such payment, the
Borrower shall be in compliance on a Pro Forma Basis with the covenants set
forth in Section 7.11 recomputed for the twelve-month period ending on the last
day of the most recently ended month for which a Compliance Certificate has been
delivered to the Administrative Agent in accordance with the provisions of this
Agreement; and

(k) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person.

7.07 Business Activities.

(a) Permit (i) the Trust to conduct any business other than its ownership of
Equity Interests of the Borrower and the ownership of Equity Interests in sister
companies to the Borrower in respect of which the Trust has not incurred any
Indebtedness, together with activities incidental to the conduct of its business
as a holding company, and (ii) the Borrower to conduct any business other than
the ownership of its Investments in the Portfolio Companies and Outside
Companies, together with activities incidental to the conduct of its business as
a holding company.

 

104



--------------------------------------------------------------------------------

(b) Permit any Subsidiary to engage in any material line of business
substantially different from those lines of business conducted by such
Subsidiary on (i) the Closing Date, in the case of Existing Portfolio Companies
owned as of the Closing Date, or (ii) the date of the acquisition of such
Subsidiary pursuant to a Permitted Eligible Acquisition or a Permitted
Ineligible Acquisition (as applicable), in the case of Portfolio Companies and
Outside Companies acquired after the Closing Date, or any business substantially
related, incidental or ancillary thereto.

7.08 Transactions with Affiliates.

Enter into or permit to exist, or permit any Subsidiary (other than any
Subsidiary Outside Company) to enter into or permit to exist, any transaction or
series of transactions with any Affiliate of such Person other than
(a) intercompany transactions expressly permitted by Section 7.02, Section 7.03,
Section 7.04, Section 7.05 or Section 7.06, (b) normal and reasonable
compensation and reimbursement of expenses of officers and directors and
(c) except as otherwise specifically limited in this Agreement, other
transactions which are on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an Affiliate.

7.09 Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation binding on the
Borrower or any Subsidiary that (a) encumbers or restricts the ability of
(i) such Person to make Restricted Payments to the Borrower or any Subsidiary,
(ii) such Person to pay any Indebtedness or other obligation owed to the
Borrower or any Subsidiary, (iii) such Person to make loans or advances to the
Borrower or any Subsidiary, (iv) such Person to transfer any of its property to
the Borrower or any Subsidiary, (v) the Borrower to pledge its property pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, (vi) any Portfolio Company to pledge its property pursuant to
the Intercompany Documents to which it is a party or any renewals, refinancings,
exchanges, refundings or extension thereof, (vii) the Borrower act as the
Borrower pursuant to, and perform its obligations under, the Loan Documents or
any renewals, refinancings, exchanges, refundings or extension thereof, or
(viii) any Portfolio Company to act as the borrower pursuant to, and perform its
obligations under, the Intercompany Debt Documents to which it is a party or any
renewals, refinancings, exchanges, refundings or extension thereof except (in
respect of any of the matters referred to in clauses (i)-(iv) above) for
(1) this Agreement and the other Loan Documents, (2) restrictions provided for
under Qualified Intercompany Debt Documents and documentation applicable to
Outside Companies governing Outside Debt, (3) any document or instrument
governing capital leases and purchase money Indebtedness incurred pursuant to
Section 7.03(e), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith,
(4) any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, (5) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 7.05 pending the consummation of such sale and that
apply only to the property to be sold, or (6) customary provisions in leases and
other contracts restricting the assignment thereof, or (b) requires the grant of
any security for any obligation if such property is given as security for the
Obligations.

7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

105



--------------------------------------------------------------------------------

7.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 3.50 to 1.00;
provided, that, (i) as of the end of each of the three (3) consecutive fiscal
quarter-ends (if such Permitted Eligible Acquisition is consummated in the first
forty-five days of a fiscal quarter) or four (4) consecutive fiscal quarter-ends
(if such Permitted Eligible Acquisition is consummated after the first
forty-five days of a fiscal quarter) immediately following the consummation of a
Permitted Eligible Acquisition, with prior notice to the Administrative Agent,
the preceding ratio shall increase to 4.25 to 1.00 (“Leverage Increase Period”);
(ii) for at least one full fiscal quarter immediately following each Leverage
Increase Period, the Consolidated Leverage Ratio as of the end of each such
fiscal quarter shall be not greater than 3.50 to 1.00 before the maximum
permitted Consolidated Leverage Ratio may again increase to 4.25 to 1.00
pursuant to the foregoing clause (i); and (iii) immediately after the end of a
Leverage Increase Period, the maximum Consolidated Leverage Ratio permitted
under this Section 7.11(a) shall automatically revert to 3.50 to 1.00.

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.50 to 1.00.

7.12 Subordinated Indebtedness.

(a) Amend, modify or change the terms of any Subordinated Indebtedness if such
amendment or modification would add or change any terms in a manner materially
adverse to the Borrower or any Subsidiary (including any amendment or
modification that would shorten the final maturity or average life to maturity
or require any payment to be made sooner than originally scheduled or increase
the interest rate applicable thereto).

(b) Make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including by
way of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due), refund, refinance or exchange of
any Subordinated Indebtedness or any other Indebtedness incurred or maintained
in reliance on Section 7.03(j).

(c) Make any payment of principal or interest on any Subordinated Indebtedness
in violation of the subordination provisions of such Subordinated Indebtedness.

7.13 Organization Documents; Related Agreements; Etc.

(a) Permit the amendment, modification or change of the Trust Agreement, the
Borrower LLC Agreement or any other Organization Documents of the Trust, the
Borrower or any Subsidiary in any way which could reasonably be expected to
materially adversely affect the interests of the Administrative Agent or any
Lender.

(b) Permit the amendment, modification or change of the Organization Documents
of any Portfolio Company, any shareholder agreements relating to the Equity
Interests in any Portfolio Company or any other agreements or instruments
conferring rights upon the minority holders of the Equity Interests in any
Portfolio Company, in each case in any way that does or could (i) prohibit or
otherwise impair the Administrative Agent’s Lien on the Equity Interests owned
by the Borrower in such Portfolio Company or (ii) allow the minority holders of
the Equity Interests in such Portfolio Company to block or otherwise interfere
in any way with the exercise of remedies by the Administrative Agent with
respect to the Equity Interests owned by the Borrower in such Portfolio Company
(including the Administrative Agent’s foreclosure of Liens on such Equity
Interests and the sale, transfer or other disposition by the

 

106



--------------------------------------------------------------------------------

Administrative Agent of such Equity Interests); provided, that this clause
(ii) shall not prohibit customary “tag-along” or “co-sale” rights granted to
minority holders of Equity Interests so long as such “tag-along” or “co-sale”
rights do not apply to (A) the granting of Liens on such Equity Interests in
favor of the Administrative Agent, (B) the foreclosure by the Administrative
Agent of its Liens on such Equity Interests or transfer of such Equity Interests
to the Administrative Agent or (C) any sale, transfer or other disposition by
the Administrative Agent of such Equity Interests to a third party.

(c) Amend, modify or change, or waive any rights under, any Related Agreement
(other than Intercompany Debt Documents, the Trust Agreement, the Borrower LLC
Agreement and any other Organization Documents of the Trust, the Borrower or any
Subsidiary) in a manner materially adverse to the interests of the
Administrative Agent or the Lenders.

(d) Except with the prior written consent of the Administrative Agent in its
sole discretion in each case, amend, modify or change, or waive any rights
under, any Intercompany Debt Documents to the extent such amendment,
modification, change or waiver would have the effect of extending any maturity
dates, reducing any scheduled amounts for repayments of principal, extending any
scheduled payment dates for principal, reducing any interest or fees, reducing
any interest rates, reducing or deferring any mandatory prepayments, waiving any
payment defaults or waiving any bankruptcy defaults (provided, that this clause
(d) shall not prohibit (i) amended payment terms that are implemented in
connection with a recapitalization of a Portfolio Company that is permitted
hereunder so long as such payment terms are consistent with the applicable
Intercompany Debt Documents as in effect prior to such amendments and are
otherwise reasonably acceptable to the Administrative Agent or (ii) extending
the maturity of Intercompany Debt (for a period not exceeding, for each credit
facility thereunder, the duration of the initial term for such facility provided
for in the Intercompany Debt Documents applicable to such Intercompany Debt) and
modifying the interest rate(s) and fees applicable thereto to be consistent with
current market terms at the time of such extension).

(e) Release, or permit the release of, any Liens provided for under the
Intercompany Debt Documents, or terminate, or permit the termination of, any
third-party documents and deliveries provided in furtherance of the Liens
provided for under the Intercompany Debt Documents, other than (in each case) in
connection with a Disposition that is permitted by the provisions of
Section 7.05.

(f) Administer any of the Intercompany Debt Documents other than on an
arms’-length basis.

(g) Change its fiscal year.

(h) Change its method of accounting (other than as may be required to conform to
GAAP).

(i) Without providing ten days (or such lesser period as the Administrative
Agent may agree) prior written notice to the Administrative Agent, change its
name, state of formation or form of organization.

(j) Enter into, or permit any Subsidiary to enter into, any tax sharing
agreement without the prior written consent of the Administrative Agent.

7.14 Ownership of Subsidiaries.

Establish or acquire, or permit any Subsidiary (other than any Subsidiary
Outside Company) to establish or acquire, any new Subsidiary except (i) a
Subsidiary that is a Target in a Permitted Eligible Acquisition or a Permitted
Ineligible Acquisition, or that is a Subsidiary formed for the sole purpose of

 

107



--------------------------------------------------------------------------------

consummating a Permitted Eligible Acquisition or a Permitted Ineligible
Acquisition (“Acquisition Subsidiary”), (ii) a Domestic Subsidiary of a
Portfolio Company that is joined to the Qualified Intercompany Debt Documents
applicable to such Portfolio Company, with such joinder documents, among other
things, causing the Borrower to have a perfected, first-priority Lien (subject
only to permitted Liens) in substantially all of the assets of and Equity
Interests in such Domestic Subsidiary, (iii) Subsidiaries of Outside Companies,
and (iv) a Foreign Subsidiary of a Portfolio Company provided that 65% of the
total outstanding voting Equity Interests and 100% of the total outstanding
nonvoting Equity Interests of such Foreign Subsidiary are pledged to the
Borrower pursuant to the definition of Qualified Intercompany Debt Documents,
and subject to the 15% limitation for Subsidiaries of a Portfolio Company that
are CFCs set forth in the definition of Qualified Intercompany Debt Documents.

7.15 Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Subsidiary, joint venture partner
or other Person, to fund any activities of or business with any Person, or in
any Designated Jurisdiction, that, at the time of such funding, is the subject
of Sanctions, or in any other manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender or
otherwise) of Sanctions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any fee due hereunder, or (iii) within five days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 6.01 or 6.02 and such
failure continues for five days, or (ii) any of Section 6.03(a), 6.05(a), 6.10
or 6.11 or Article VII; or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made; or

(e) Cross-Default. (i) The Borrower fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Material Indebtedness; (ii) the Borrower fails to observe or
perform any other agreement or

 

108



--------------------------------------------------------------------------------

condition relating to any Material Indebtedness or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Material Indebtedness (or a trustee or agent on behalf
of such holder or holders) to cause, with the giving of notice if required, such
Material Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Material Indebtedness to be made,
prior to its stated maturity; or (iii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Borrower is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Borrower as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Trust or the Borrower institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of the Trust or the Borrower and the appointment continues undischarged or
unstayed for sixty calendar days; or any proceeding under any Debtor Relief Law
relating to either the Trust or the Borrower or to all or any material part of
its property is instituted without its consent and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Trust or the Borrower becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of either the Trust or the Borrower and is not released, vacated or
fully bonded within thirty days after its issue or levy; or

(h) Judgments. There is entered against the Borrower one or more final judgments
or orders for the payment of money in an aggregate amount (as to all such
judgments or orders) exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer has been notified
of the claim and does not dispute coverage), and (i) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (ii) there is a period
of ten consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect or ceases to give the
Administrative Agent any material part of the Liens purported to be

 

109



--------------------------------------------------------------------------------

created thereby; or the Borrower or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or the
Borrower denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Invalidity of Subordination Provisions. The subordination provisions of
(i) the documents evidencing or governing any Subordinated Indebtedness or
(ii) the Management Fee Subordination Agreement shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable subordinated obligations
covered thereby.

Notwithstanding the foregoing, the failure to comply with Section 7.11(b) shall
not constitute an Event of Default with respect to the Term Loan unless and
until such time as the Administrative Agent or the Required Pro Rata Facilities
Lenders first exercise any remedy under this Article VIII in respect of such
failure to comply with Section 7.11(b) (and until such time the failure to
comply with Section 7.11(b) shall only constitute an Event of Default with
respect to the Aggregate Revolving Commitments and any Incremental Tranche A
Term Facilities).

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders (or,
in the case of any Event of Default arising from a breach of Section 7.11(b),
shall, at the request of, or may, with the consent of, the Required Pro Rata
Facilities Lenders and only with respect to the Aggregate Revolving Commitments,
the Incremental Tranche A Term Facilities and the Obligations in respect
thereof), take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or at equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

110



--------------------------------------------------------------------------------

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payment of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the L/C Issuers, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

111



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders and L/C Issuers hereby irrevocably appoints Bank of America
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuers, and
the Borrower and its Subsidiaries shall have no rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Hedge Banks and potential Cash Management
Banks) and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or to provide notice to, or obtain consent of,
the Lenders with respect thereto.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

 

112



--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent or any of its
Related Parties under or in connection with this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. Any such action taken or failure to act pursuant to
the foregoing shall be binding on all Lenders. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given in writing to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any

 

113



--------------------------------------------------------------------------------

statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall be fully protected in relying and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the

 

114



--------------------------------------------------------------------------------

Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it and outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
issued by Bank of America and outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

115



--------------------------------------------------------------------------------

9.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which the Borrower is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the

 

116



--------------------------------------------------------------------------------

Obligations owed to the holders thereof shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid,
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid and to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement, and (ii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

9.10 Collateral Matters.

Without limiting the provisions of Section 9.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuers irrevocably authorize the Administrative Agent, at its
option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document or any
Recovery Event or (iii) as approved in accordance with Section 10.01; and

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Person in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements.

No Cash Management Bank or Hedge Bank that obtains the benefit of Section 8.03
or any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice

 

117



--------------------------------------------------------------------------------

of or to consent to any amendment, waiver or modification of the provisions
hereof or any Collateral Document) other than in its capacity as a Lender and,
in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
except to the extent expressly provided herein and unless the Administrative
Agent has received a Secured Party Designation Notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. The Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of the Facility Termination Date.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.02 or of any Default or a mandatory reduction in Commitments
is not considered an extension or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the final proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount (it being understood that neither of the following constitutes a
reduction in the rate of interest on any Loan or L/C Borrowing or any fees or
other amounts: (A) any change to the definition of “Default Rate” or any waiver
of any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (B) any change to or waiver of any financial covenant
hereunder (or any defined term used therein), even if the effect of such change
or waiver would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

118



--------------------------------------------------------------------------------

(iv) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(v) change any provision of this Section 10.01(a) or the definition of “Required
Lenders,” “Required Revolving Lenders” or “Required Pro Rata Facilities Lenders”
without the written consent of each Lender directly affected thereby;

(vi) release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral;

(vii) release the Borrower without the consent of each Lender; or

(b) prior to the termination of the Aggregate Revolving Commitments, unless also
signed by the Required Revolving Lenders, no such amendment, waiver or consent
shall (i) waive any Default for purposes of Section 4.02(b), (ii) amend, change,
waive, discharge or terminate Sections 4.02 or 8.01 in a manner adverse to the
Lenders with Revolving Commitments or (iii) amend, change, waive, discharge or
terminate Section 7.11 (or any defined term used therein) or this
Section 10.01(b); or

(c) unless also signed by Lenders (other than Defaulting Lenders) holding in the
aggregate at least a majority of the aggregate Outstanding Amount of the Term
Loan, no such amendment, waiver or consent shall (i) amend, change, waive,
discharge or terminate Section 2.05(b)(v) so as to alter the manner of
application of proceeds of any mandatory prepayment required by
Section 2.05(b)(ii), (iii) or (iv) (other than to allow the proceeds of such
mandatory prepayments to be applied ratably with other term loans under this
Agreement) or (ii) amend, change, waive, discharge or terminate this
Section 10.01(c) (other than to provide other term loan Lenders with
proportional rights under this Section 10.01(c));

(d) unless also signed by an L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by such
L/C Issuer;

(e) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

(f) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided further, however, that notwithstanding anything to the contrary herein:

(i) any amendment, waiver or consent with respect to Section 7.11(b) (or any
defined term used therein), the last sentence of Section 8.01 or the
parenthetical provisions referencing Section 7.11(b) in Sections 8.02 and 10.03
will not require the consent of the Required Lenders but shall be effective if,
and only if, signed by the Required Pro Rata Facilities Lenders and the Borrower
and acknowledged by the Administrative Agent;

 

119



--------------------------------------------------------------------------------

(ii) any amendment, waiver or consent with respect to the definitions of
“Availability”, “Borrowing Availability”, “Combined Eligible Availability”,
“Disqualified Portfolio Company” or “Fox Availability” in Section 1.01 will not
require the consent of the Required Lenders but shall be effective if, and only
if, signed by the Required Revolving Lenders and the Borrower and acknowledged
by the Administrative Agent;

(iii) the Fee Letter and any Auto Borrow Agreement may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;

(iv) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (any amendment, waiver or consent which
by its terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (B) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender;

(v) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein;

(vi) the Required Lenders shall determine whether or not to allow the Borrower
to use cash collateral in the context of a bankruptcy or insolvency proceeding
and such determination shall be binding on all of the Lenders; and

(vii) an Incremental Facility Amendment shall be effective if signed by the
Borrower, the Administrative Agent and each Person that agrees to provide a
portion of the applicable Incremental Facility.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.

 

120



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender, to the address, facsimile number, e-mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail address and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuers or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

121



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or any other
Information through the Internet or any telecommunications, electronic or other
information transmission systems.

(d) Change of Address, Etc. The Borrower, the Administrative Agent, each L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number or e-mail address for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and e-mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities Laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

122



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at Law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuers;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.13), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower under any
Debtor Relief Law; and provided further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 (or, in the case of any Event of
Default arising from a breach of Section 7.11(b), the Required Pro Rata
Facilities Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 with respect to the Aggregate
Revolving Commitments, the Incremental Tranche A Term Loans and the Obligations
in respect thereof) and (ii) in addition to the matters set forth in clauses
(b), (c) and (d) of the preceding proviso and subject to Section 2.13, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders (or, in the
case of any Event of Default arising from a breach of Section 7.11(b), any
Lender with a Revolving Commitment, Revolving Credit Exposure or Incremental
Tranche A Term Loan may, with the consent of the Required Pro Rata Facilities
Lenders, enforce any rights and remedies available to it with respect to the to
the Aggregate Revolving Commitments, the Incremental Tranche A Term Loans and
the Obligations in respect thereof and as authorized by the Required Pro Rata
Facilities Lenders).

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuers in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees,

 

123



--------------------------------------------------------------------------------

charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any Subsidiary, or any Environmental
Liability related in any way to the Borrower or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposures of all Lenders at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), such L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
such L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and the Borrower hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

124



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b),

 

125



--------------------------------------------------------------------------------

participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it (in each case
with respect to any credit facility provided hereunder) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of any revolving credit facility provided hereunder and $1,000.000 in
the case of any assignment in respect of any term loan facility provided
hereunder, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations among any revolving
credit facility or term loan facility provided hereunder on a non-pro rata
basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
credit facilities provided herein;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded commitment to a term loan facility provided hereunder or any Revolving
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable credit facility subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any term loan facility to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

 

126



--------------------------------------------------------------------------------

(C) the consent of each L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of Revolving Loans and Revolving Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuers
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

127



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation); provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other

 

128



--------------------------------------------------------------------------------

obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America or US Bank National Association assigns all of its Revolving
Commitment and Revolving Loans pursuant to subsection (b) above, it may, upon
thirty days’ notice to the Borrower and the Lenders, resign as an L/C Issuer. In
the event of any such resignation as an L/C Issuer, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America or US Bank National Association
as L/C Issuer. If Bank of America or US Bank National Association resigns as an
L/C Issuer, it shall retain all the rights, powers, privileges and duties of an
L/C Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer,
(1) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and (2) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, issued by the retiring L/C Issuer and outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

(ii) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Commitment and Revolving Loans
pursuant to subsection (b) above, Bank of America may, upon thirty days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor Swing Line Lender hereunder; provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as Swing Line Lender. If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor Swing Line Lender, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Swing Line Lender.

 

129



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Confidential Information. Each of the Administrative Agent, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to become a Lender pursuant to Section 2.01(c) or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary, provided that, in
the case of information received from the Borrower or any Subsidiary after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuers acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such L/C
Issuer or their respective Affiliates, irrespective of

 

130



--------------------------------------------------------------------------------

whether or not such Lender, such L/C Issuer or such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the L/C Issuers, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent

 

131



--------------------------------------------------------------------------------

or any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

132



--------------------------------------------------------------------------------

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

133



--------------------------------------------------------------------------------

10.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, the Arrangers nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Borrower and its Affiliates.
To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execute” “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.

 

134



--------------------------------------------------------------------------------

10.18 USA PATRIOT Act Notice.

Each Lender that is subject to the Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

[SIGNATURE PAGES FOLLOW]

 

135



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER:     COMPASS GROUP DIVERSIFIED HOLDINGS LLC,     a Delaware limited
liability company     By:  

/s/ Ryan Faulkingham

    Name:  

Ryan Faulkingham

    Title:  

Chief Financial Officer

ADMINISTRATIVE       AGENT:     BANK OF AMERICA, N.A., as Administrative Agent  
  By:  

/s/ Laura Call

    Name:   Laura Call     Title:   Assistant Vice President LENDERS:     BANK
OF AMERICA, N.A.,     as a Lender, an L/C Issuer and Swing Line Lender     By:  

/s/ Christopher T. Phelan

    Name:   Christopher T. Phelan     Title:   Senior Vice President    
SUNTRUST BANK, as a Lender     By:  

/s/ David A. Ernst

    Name:   David A. Ernst     Title:   Vice President    

US BANK NATIONAL ASSOCIATION,

as a Lender and an L/C Issuer

    By:  

/s/ Anthony Billings

    Name:   Anthony Billings     Title:   Vice President     TD BANK, N.A., as a
Lender     By:  

/s/ M. Bernadette Collins

    Name:   M. Bernadette Collins     Title:   Vice President     UNION BANK,
N.A., as a Lender     By:  

/s/ Carlos Cruz

    Name:   Carlos Cruz     Title:   Vice President



--------------------------------------------------------------------------------

    FIFTH THIRD BANK, as a Lender     By:  

/s/ Phillip Renwick

    Name:   Phillip Renwick     Title:   Vice President    

THE PRIVATE BANK and TRUST COMPANY,

as a Lender

    By:  

/s/ Sam L. Dendrinos

    Name:   Sam L. Dendrinos     Title:   Managing Director    

WEBSTER BANK, National Association,

as a Lender

    By:  

/s/ Richard Freeman

    Name:   Richard Freeman     Title:   Vice President    

SIEMENS FINANCIAL SERVICES, INC.,

as a Lender

    By:  

/s/ Maria Levy

    Name:   Maria Levy     Title:   Vice President     By:  

/s/ Melissa J. Brown

    Name:   Melissa J. Brown     Title:   Senior Transaction Coordinator    

FIRST TENNESSEE BANK NATIONAL ASSOCIATION,

as a Lender

    By:  

/s/ Jason Marley

    Name:   Jason Marley     Title:   Vice President    

BRANCH BANKING AND TRUST COMPANY,

as a Lender

    By:  

/s/ Eric Searls

    Name:   Eric Searls     Title:   Senior Vice President